^^   Fill in this information to identify your case:                                                                                                             USOC CLRK 13ffi
                                                                                                                                                            2019ri °S-lD H2:42
     Debtor 1                  TINA D. LOERA
                               First Name                         Middle Name                        Last Name
     Debtor 2
     (Spouse if, filing)       First Name                         MiddleName                         Last Name


     United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

   Case number
   (if known)
                                                                                                                                                         d Check if this is an

                                                       T         w                                                                                         amended filing



  Official Form 106Sum
  Summa of Your Assets and Liabilities and Certain Statistical Information                                                                                         12/15
  Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
  information.Filloutall ofyourschedulesfirst;thencompletetheinformationonthisform. Ifyouarefilingamendedschedulesafteryoufile
  youroriginalforms, you mustfill outa newSummaryand checkthe boxatthetop ofthis page.
   Part             Summarize Your Assets

                                                                                                                                                            Your assets
                                                                                                                                                            Value of what you own

   1.      ScheduleA/B: Property (Official Form 106A/B)
            1a. Copy line 55, Total real estate, from Schedule A/B.                                                                                                               0.00

            1b. Copy line 62, Total personal property, from ScheduleA/B.                                                                                                    71, 000. 00
           1 c. Copy line 63, Total of all property on ScheduleA/B.                                                                                                         71, 000. 00
  Part 2           Summarize Your Liabilities

                                                                                                                                                            Your liabilities
                                                                                                                                                            Amount you owe

  2.       ScheduleD:CreditorsWhoHaveClaimsSecuredby Property(OfficialForm 106D)
           2a. Copy the total you listed in Column A, Amount ofclaim, atthe bottom ofthe last page of Part 1 of Schedule D...                                $              18,406. 00
  3.       Schedule E/F:CreditorsWhoHave UnsecuredClaims(OfficialForm 106E/F)
           3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                   $                    0. 00

           3b.Copy thetotalclaimsfromPart2 (nonpriorityunsecuredclaims)fromline6jofScheduleE/F............................                                   $             146.630.00

                                                                                                                                  Yourtotal liabilities $             165,036.00

  Part 3: _SummarizeYour Income and Expenses

  4.       Schedule I: Your Income(Official Form 1061)
           Copy yourcombined monthly income from line 12 of Schedule /................................................................................       $               4,089.00

  5.      Schedule J: Your Expenses (Official Form 106J)
          Copy your monthly expenses from line 22c of Schedule J..........................................................................                   $              4, 105. 00

  Part4:         ^AnswerThese Questions for Administrativeand Statistical Records

  6.      Are you filing for bankruptcy under Chapters 7, 11, or 13?
          D No. You have nothing to report onthis part oftheform. Checkthisboxand submitthisform tothecourtwithyourotherschedules.
                  Yes
  7.      What kind of debt do you have?

                  Yourdebts are primarily consumer debts. Consumer debtsarethose "incurred byan individual primarily fora personal, family, or
                  household purpose. " 11 U. S.C. § 101(8). Fill out lines8-9gforstatistical purposes. 28 U. S.C. § 15^ -y " -."--. .-..."
          D Yourdebtsarenotprimarilyconsumerdebts.You havenothingto reportonthispartoftheform. Checkthisboxandsubmitthisformto
                  the court with your other schedules.

  OfficialForm 10SSum                   Summary ofYourAssets andLiabilitiesandCertainStatistical Information                                                     page 1 of 2
 SoftwareCopyright(c)1996-2018 BestCase,LLC- www.beStcase.com                                                                                                    gggtCgggBankruptcy
                     Case 2:19-bk-03710-PS                            Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                                Desc
                                                                      Main Document     Page 1 of 53
  Debtor 1      TINA D. LOERA                                                              Case number (if known)

  8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
        122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             5, 836. 00


  9.    Copy the following special categories of claims from Part 4, line 6 of ScheduleE/F:

                                                                                                      Total claim
        From Part4 on Schedule E/F,copy thefollowing:

        9a. Domesticsupport obligations (Copy line 6a.)                                                $              0. 00
        9b. Taxesand certain otherdebtsyou owethe government. (Copy line 6b.)                          s              0.00

        9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)            $              0.00

        9d. Student loans. (Copy line 6f.)                                                             $              0. 00
        9e. Obligations arising out of a separation agreement or divorce that you did not report as
            priority claims. (Copy line 6g.)                                                           $              0. 00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)         +$              0.00


       9g. Total. Add lines 9a through 9f.                                                    ;                     0.00




OfficialForm 106Sum                            SummaryofYourAssetsand Liabilitiesand Certain StatisticalInformation                 page 2 of 2
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestcase. com                                                                Best Case Bankruptcy
               Case 2:19-bk-03710-PS                         Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                   Desc
                                                             Main Document     Page 2 of 53
 Fill in this information to identify your case and this filing:

 Debtor 1                    TINA D. LOERA
                             First Name                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                 Middle Name                    LastName

 United States Bankruptcy Courtforthe: DISTRICTOFARIZONA

 Case number                                                                                                                                D    Check ifthis is an
                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Pro ert                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: DescribeEach Residence, Building, Land,or OtherReal EstateYou Own or Havean Interest In

1. Do you own or haveany legal or equitable Interest in any residence, building, land, or simitar property?

         No. Go to Part 2.
   D Yes. Where isthe property?

 Part 2:      Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   D No
         Yes


  3. 1     Make:       HONDA                              Who has an interest in the property? check one          Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      CIVIC                                    Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
           Year:       1997                                D Debtor2 only                                         Current value of the       Current value of the
           Approximate mileage:                            D Debtor 1 and Debtor 2 only                           entire property?           portion you own?
           Other information:                              D At leastoneofthedebtorsandanother

                                                           D Check ifthis is community property                               $300.00                      $300. 00
                                                                (see instructions)



  3.2      Make:       HONDA                              Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      CIVIC                                    Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
           Year:       2015                                a Debtor2 only                                         Current value of the      Current value of the
           Approximate mileage:                            D Debtor 1 and Debtor 2 only                           entire property?          portion you own?
           Other information:                              D At leastoneofthe debtorsandanother

                                                           D Check ifthis is community property                           $15,000. 00                 $15,000.00
                                                                (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

         No
   D Yes



Official Form 106A/B                                                    Schedule A/B: Property                                                                  page 1
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestcase.com                                                                                       Best Case Bankruptcy
                Case 2:19-bk-03710-PS                     Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                         Desc
                                                          Main Document     Page 3 of 53
 Debtor1          TINA D. LOERA                                                                                     Case number (if known)


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   pages you have attached for Part 2. Write that number here.............................................................................
    .                                                                                                                                      =>           $15, 300. 00

 Part 3:     Describe Your Personal and Household Items

 Doyou own or haveany legal or equitable interest in any of the following items?                                                                Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    D No
          Yes. Describe.....

                                       BEDROOM FURNITURE $300: 2 BEDS, 2 DRESSERS, 3 NIGHT
                                       STANDS
                                       LIVING ROOM FURNITURE $200: COUCH, COFFEE TABLE, TV
                                       STAND
                                       KITCHEN $100: POTS, PANS, PLATES, UTENSILS
                                       DINING ROOM FURNITURE $200 TABLE, 4 CHAIRS
                                       WASHER/DRYER$200                                                                                                      $1, 000. 00


7. Electronics
        Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                  including cell phones, cameras, media players, games
    D No
          Yes. Describe.....


                                       55"TV                                                                                                                    $200.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                   other collections, memorabilia, collectibles
      No
    D Yes. Describe.....

9. Equipmentfor sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                    musical instruments
      No
    D Yes. Describe.....

10. Firearms
         Examples: Pistols, rifles, shotguns, ammunition, and related equipment
          No
    D Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    D No
          Yes. Describe.....


                                       CLOTHING                                                                                                                 $200. 00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
    D Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
Official Form 106A/B                                                    Schedule A/B: Property                                                                      page 2
Software Copyright (c) 1996-201 S Best Case, LLC - www. bestcase. com                                                                                   Best Case Bankruptcy
               Case 2:19-bk-03710-PS                               Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                     Desc
                                                                   Main Document     Page 4 of 53
  Debtor 1        TINA D. LOERA                                                                                  Case number (ifknown)

     D Yes. Describe.....

 14. Any other personal and household items you did not already list, including any healthaidsyou did not list
         No
     D Yes. Give specific information.....


  15. Add the dollar value of all of your entries from Part 3, including any entries for pages you haveattached
        for Part 3. Write that number here                                                                                                         $1,400. 00


  Part 4: Describe Your Financial Assets
  Do you own or have any legal or equitable interest in any of the following?                                                            Current value of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
      No
     D Yes..

17. Deposits of money
       Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                      institutions. Ifyou have multiple accounts with the same institution, list each.
     D No
       Yes.                                                                    Institution name:

                                                                               BANK OF AMERICA
                                         17. 1. Checking                       FIRST BANK                                                                $300. 00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accountswith brokeragefirms, money marketaccounts
       No
     D Yes..................                     Institution or issuer name:

19. Non-publiclytradedstockandinterests in incorporatedand unincorporated businesses,includingan interestin an LLC,partnership,and
      joint venture
        No
    D Yes. Give specific information about them..
                                            Name of entity:                                                      % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiableinstruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
    D Yes. Give specific information about them
                                            Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    D No
        Yes. List each account separately.
                                Type of account:                               Institution name:

                                        401(k)                                 TSP                                                                   $54, 000. 00


22. Security deposits and prepayments
      Yourshareofall unuseddepositsyou havemadeso thatyou maycontinueserviceor usefrom a company
      Examples:Agreementswith landlords, prepaidrent, publicutilities (electric, gas,water), telecommunicationscompanies,or others
      No
    D Yes......................                                                Institution name or individual:



Official Form 106A/B                                                    Schedule A/B: Property                                                               page3
Software Copyright (c) 1996-201 8 Best Case, LLC - www. bestcase. com                                                                            Best Case Bankruptcy
               Case 2:19-bk-03710-PS                               Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                              Desc
                                                                   Main Document     Page 5 of 53
  Debtor 1       TINA D. LOERA                                                                          Case number (if known)

 23. Annuities (A contractfor a periodicpaymentof moneyto you, eitherfor life or for a number ofyears)
       No
     d Yes.............        Issuer name and description.

 24. Interests in aneducation IRA, in an accountin a qualifiedABLEprogram, or undera qualifiedstatetuition program.
     26 U. S. C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
     D Yes.                    Institution name and description. Separatelyfile the records ofany interests. 11 U. S.C. § 521(c):

 25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
     D Yes. Givespecificinformationaboutthem...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internetdomain names, websites, proceedsfrom royalties and licensing agreements
        No
    D Yes. Givespecificinformationaboutthem...
27 Licenses, franchises, and other general intangibles
      Examples:Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
    D Yes. Givespecificinformationaboutthem...
 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
        No
    D Yes.Givespecificinformationaboutthem,includingwhetheryoualreadyfiledthereturnsandthetaxyears.......

29. Family support
      Examples:Pastdueor lump sumalimony, spousalsupport, childsupport, maintenance,divorcesettlement, propertysettlement
        No
    D Yes. Give specific information......


30. Otheramounts someone owesyou
      Examples: Unpaid wages disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
                    benefits; unpaid loans you made to someone else
        No
    D Yes. Give specific information..

31 Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
       No
    D Yes. Name the insurance company ofeach policy and list its value.
                                       Company name:                                          Beneficiary:                          Surrender or refund
                                                                                                                                    value:

32. Any interest in property that is due you from someone who has died
      Ifyouarethebeneficiaryofa livingtrust, expectproceedsfroma lifeinsurancepolicy,orarecurrentlyentitledto receivepropertybecause
     someone has died.
       No
    D Yes. Givespecificinformation..

33. Oaimsagainstthird parties,whetheror notyou havefileda lawsuitor madea demandfor payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
       No
    D Yes. Describeeachclaim.


Official Form 106A/B                                             ScheduleA/B: Property                                                                   page 4
Software Copyright(c) 1996-2018Best Case, LLC-www.bestcase.com                                                                               Best Case Bankruptcy
              Case 2:19-bk-03710-PS                         Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                   Desc
                                                            Main Document     Page 6 of 53
 Debtor 1        TINA D. LOERA                                                                            Case number (ifknown)

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     D Yes. Describeeach claim.

35. Any financial assets you did not already list
     No
     D Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
        for Part 4. Write that number here.                                                                                             $54, 300. 00

 Part 5: DescribeAny Business-Related Property You Own or Have an Interest In. Listany real estate In Part1.

37     o you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
     D Yes. Goto line38.


 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           Ifyou own or have an interest in farmland, list it in Part 1.


46. Do you own or haveany legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
       D Yes. Go to line 47.

 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     D Yes. Givespecificinformation.

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                           $0. 00

 PartS:         List the Totals of Each Part of this Form


 55. Parti: Total real estate, line 2                                                                                                              $0.00
 56. Part 2: Total vehicles, line 5                                                      $15, 300. 00
 57. Part 3: Total personal and household items, line 1 5                                  $1,400.00
 58. Part 4: Total financial assets, line 36                                             $54, 300. 00
 59. Part 5: Total business-related property, line 45                                           $0.00
 60. Part6: Total farm-andfishing-relatedproperty, line 52                                      $0.00
 61. Part 7: Total other property not listed, line 54                                           $0. 00
 62. Total personalproperty. Add lines 56 through 61...                                  $71,000.00      Copy personal property total       $71, 000. 00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                       $71, 000. 00




Official Form 106A/B                                                   Schedule A/B: Property                                                       page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                    Best Case Bankruptcy
               Case 2:19-bk-03710-PS                              Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                        Desc
                                                                  Main Document     Page 7 of 53
   Fill in this information to identify your case:
  Debtor 1                  TINA D. LOERA
                            First Name                          Middle Name                 Last Name

  Debtor 2
  (Spouse if, filing)       First Name                          Middle Name                 LastName

  United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

  Case number
  (if known)
                                                                                                                                           d Check if this is an
                                                                                                                                             amended filing

 Official Form 106C
 Schedule C: The Property You Claim as E empt                                                                                                                      4/16

 Beascompleteandaccurateaspossible_lftwomarriedpeoplearefilingtogether, bothareequallyresponsibleforsupplyingcorrectinformation.Using
 the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
 needed,fill outandattachtothispageasmanycopiesofPart2:AdditionalPageas necessary.Onthetopofanyadditionalpages,writeyournameand
 case number (if known).

 For each item of property you claim as exempt, you must specify the amount of the exemption you claim. Oneway of doing so is to state a
 specific dollar amount as exempt. Alternatively, you may claim the full fair market value ofthe property being exempted up to the amount of
 any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
 funds-may be unlimited in dollaramount. However,ifyou claiman exemption of100%offairmarketvalue undera lawthatlimits the
 exemption to a particular dollar amount and the value ofthe property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.
  Part 1         Jdenti the Pro e           You Claim as Exem t

  1 Whichset ofexemptionsareyou claiming? Checkone only, evenifyourspouseisfilingwithyou.
           You are claiming state and federal nonbankruptcy exemptions. 11 U. S.C. § 522(b)(3)
       D Youareclaimingfederalexemptions. 11 U.S.C.§ 522(b)(2)
 2. Forany property you list on ScheduleA/Bthatyou claim asexempt, fill in the informationbelow.
      Briefdescription ofthe property and line on                 Current value of the   Amount of the exemption you claim         Specific laws that allow exemption
      ScheduteA'Bthatlists this property                          portion you own
                                                                  Copy the value from    Check only one box for each exemption.
                                                                  Schedule A/B
      1997 HONDA CIVIC                                                        $300. 00                                             Ariz. Rev. Stat. § 33-1125(8)
                                                                                                                          $0. 00
      Line from Schedule A/B: 3.1
                                                                                         1-1 100%offairmarketvalue,upto
                                                                                              any applicable statutory limit

      BEDROOM FURNITURE $300: 2                                           $1,000.00                                 $1, 000. 00    Ariz- Rev- stat- § 33-1123
      BEDS, 2 DRESSERS, 3 NIGHT
      STANDS                                                                                  100% affair market value, up to
      LIVING ROOM FURNITURE $200:                                                             any applicable statutory limit
      COUCH, COFFEE TABLE, TV STAND
      KITCHEN $100: POTS, PANS,
      PLATES, UTENSILS
      DINING ROOM FURNITURE $200
      TABLE, 4 CHAIRS
      WASHER/DRYER$200
      Line from Schedule A/B: 6.1

      55" TV                                                                  $200.00                                 $200.00      Ariz- Rev- stat- § 33-1123
      Line from Schedule A/B: 7.1
                                                                                         [-1 100%offairmarketvalue,upto
                                                                                              any applicable statutory limit

      CLOTHING
                                                                              $200.00                                 $200. 00     Ariz- Rev- stat- § 33-1125(1)
      Line from Schedule A/B: 11.1
                                                                                         I-I 100%offairmarketvalue,upto
                                                                                             any applicable statutory limit


Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                       page 1 of 2
Software Copyright (c) 1986-2018 Best Case, LLC - www. bestcase. com                                                                                   Best CaseBankmptey
                   Case 2:19-bk-03710-PS                           Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                     Desc
                                                                   Main Document     Page 8 of 53
  Debtor 1    TINA D. LOERA                                                                          Case number (if known)
      Briefdescription ofthe property and line on            Current value of the   Amount of the exemption you claim         Specific lawsthat allowexemption
      ScheduleA/Bthatlists this property                     portion you own
                                                             Copy the value from    Checkonly one boxfor eachexemption.
                                                             Schedule A/B

      Checking: BANKOFAMERICA                                          $300. 00                                $300.00        Ariz-Rev-stet § 33-1126(A)(9)
      FIRST BANK
      Line from Schedule A/B: 17.1                                                  E-I 100%offairmarket value, upto
                                                                                        any applicable statutory limit

      401(k):TSP                                                   $54, 000. 00                            $54, 000. 00       Ariz- Rev- stat- § 9-931
      Line from Schedule A/B: 21 .1
                                                                                    0 100% affairmarketvalue, upto
                                                                                        any applicable statutory limit


  3. Are you claiming a homestead exemption of more than $160, 375?
      (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
             No

      D Yes. Did you acquire the property covered bythe exemption within 1,215 days before you filed this case?
             D     No
             D     Yes




OfficialForm 106C                                   ScheduleC: ThePropertyYouClaimas Exempt                                                           page 2 of 2
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestcase. com                                                                                  Best Case Bankruptcy
                 Case 2:19-bk-03710-PS                       Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                     Desc
                                                             Main Document     Page 9 of 53
 Fill in this information to identify your case:

 Debtor 1                   TINA D. LOERA
                            First Name                         Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                         Middle Name                      Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                   d Check if this is an
                                                                                                                                                amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                            12/15
Be as complete and accurateas possible. Iftwo married people are filing together, both are equally responsiblefor supplying correct information. If more space
is needed, copy the Additional Page,fill it out, numberthe entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
        D No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:         List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. Ifa creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor's name.                  Do not deductthe       that supports this      portion
                                                                                                            value of collateral.   claim                   If any

 2.1
         GLOBAL LENDING
         SERVICES                                    Describethe property that secures the claim:               $17, 806. 00               $15, 000. 00        $2, 806. 00
         Creditor's Name                             2015 HONDACIVIC

                                                    As of the date you file, the claim is: Check all that
         P.O. BOX 10437                             apply.
         Greenville, SC 29603                        D Contingent
         Number, Street, City, State & Zip Code           Unliquidated
                                                     D Disputed
 Who owes the debt? Check one                        Nature of lien. Checkall thatapply.
       Debtor 1 only                                 D An agreement you made (such as mortgage or secured
                                                          car loan)
 D Debtor 2 only
 D Debtor 1 and Debtor 2 only                        D Statutory lien (such astax lien, mechanic's lien)
 D At least one of the debtors and another           D Judgmentlienfroma lawsuit
 D Checkifthis claim relatesto a                          Other (including a right to offset)   AUTO LOAN SECURED
       community debt

 Date debt was incurred          1 0-2018                     Last 4 digits of account number       XXXX


         LOAN MAX                                    Describe the property that secures the claim:                   $600.00                  $300. 00            $300. 00
         Creditor's Name                             1997 HONDACIVIC

                                                    As of the date you file, the claim is: Check all that
         1345 WEST MCDOWELL                         apply.
         Phoenix, A2 85007                           D Contingent
         Number, Street, City, State & Zip Code       '   Unliquidated
                                                     D Disputed
Who owes the debt? Check one.                        Nature of lien. Check all that apply.
       Debtor 1 only                                 D Anagreementyoumade(suchasmortgageorsecured
                                                          car loan)
 D Debtor 2 only
 D Debtor1 andDebtor2 only                           D Statutorylien(suchastaxlien,mechanic'slien)
 D At least one ofthe debtors and another            D Judgmentlienfroma lawsuit
 D Check if this claim relates to a                       Other(includinga righttooffset) AUTOTITLELOANSECURED
       community debt

 Date debtwas incurred 10-201 8                              Last4 digits of accountnumber          XXXX

Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                                       Best Case Bankruptcy
                 Case 2:19-bk-03710-PS                            Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                          Desc
                                                                  Main Document    Page 10 of 53
  Debtor 1 TINA D. LOERA                                                                         Case number (ifknown)
               First Name                 Middle Name                 Last Name




   Add the dollarvalue of yourentries in Column A on this page.Writethat numberhere:                              $18,406.001
   Ifthis is the last page of yourform, add the dollarvalue totals from all pages.
   Write that number here:                                                                                        $18,406.00

 Part 2: List Others to Be Notified for a Debt That You Already Listed
 Usethis pageonly Ifyou have others to be notifiedaboutyour bankruptcy for a debtthat you already listed in Part 1. Forexample, if a collection agency is
 trying to collect from you for a debtyou oweto someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you havemore
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. Ifyou do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




OfficialForm 106D                     AdditionalPageofScheduleD: CreditorsWhoHaveClaimsSecuredby Property                                                  page2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC -www. bestcase. com                                                                                  BestCaseBankruptcy
               Case 2:19-bk-03710-PS                             Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                    Desc
                                                                 Main Document    Page 11 of 53
  Fill in this information to identify your case:

  Debtor 1                   TINA D. LOERA
                             First Name                 Middle Name                        Last Name

  Debtor 2
  (Spouse if, filing)        First Name                 Middle Name                        Last Name


  United States Bankruptcy Court for the:          DISTRICT OF ARIZONA

  Case number
  (if known)
                                                                                                                                          D Check if this is an
                                                                                                                                            amended filing

 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                        12/15
 Beascompleteandaccurateaspossible.UsePart1 forcreditorswithPRIORITYclaimsandPart2 forcreditorswithNONPRIORITfclaims.Listtheotherpartyto
 anyexecutorycontracts^orunexpiredleasesthatcouldresultin a claim AlsoUstexecutorycontractsonScheduleA/B:Property(OfficialForm106A/B)andon
 Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed In
 ScheduleD: CreditorsWhoHaveClaimsSecuredby Property. If more spaceis needed,copythe Partyou need,fill it out, numberthe entries in the boxesonthe
 left. Attach the Continuation Pageto this page. Ifyou have no information to report in a Part, do not file that Part. On the top of any additional pages,
 name and case number (if known).
  Part 1:         List All of Your PRIORITy Unsecured Claims
  1. Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
         Yes.
  Part 2:    List All of Your NONPRIORITY Unsecured Claims
 3. Do any creditors have nonpriority unsecured claims against you?
       D No.Youhavenothingtoreportinthispart.Submitthisformtothecourtwithyourotherschedules.
           Yes.

 4" L!.s.t^II-of, y-?^r-n?". p.?ority "nsect"'ecl claims inthe alphabetical orderofthecreditor whoholds eachclaim. Ifa creditor hasmorethan one nonpriority
    unsecuredclaim,listthecreditorseparatelyforeachclaim Foreachclaimlisted, identifywhattypeofclaimitis. Donotlistclaimsalreadyincludedin'PartTlfmore
    ^f^ sn creditor holds Particular claim. list the other creditors in Part 3. 1f you have
                 e                a                                                           than three nonpriority unsecured claims fill out the Continuation
                                                                                            more
                                                                                                                                                                Page of

                                                                                                                                                  Total claim
 4.1           1 STOP TITLE LOANS                              Last 4 digits of account number         XX                                                       $1, 000. 00
               Nonpriority Creditor's Name
               6650 W. THOMAS RD.                              When was the debt incurred?             2019
               Phoenix, AZ 85035
               Number Street City State Zip Code               As of the date you file, the claim is: Check all that apply
             Who incurred the debt? Check one.

                  Debtor 1 only                                D Contingent
               D Debtor2 only                                         Unliquidated
               D Debtor1 andDebtor2 only                       D Disputed
               D Atleastoneofthedebtorsandanother              Type of NONPRIORITY unsecured claim:

               D Checkifthisclaimisfora community              D Studentloans
             debt
                                                               D Obligationsarisingoutofa separation agreementordivorcethatyoudidnot
             Is the claim subject to offset?                   report as priority claims
                  No                                           D Debtsto pension orprofit-sharing plans, andothersimilardebts
             D Yes                                                Other. Specify CREDIT




OfficialForm 106E/F                                ScheduleE/F:CreditorsWhoHaveUnsecuredClaims                                                                  Page 1 of 26
SoftwareCopyright(c) 1996-2019BestCase, LLC-www.bestcase.com                                           35110                                            BestCase Bankruptcy
                     Case 2:19-bk-03710-PS                 Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                              Desc
                                                           Main Document    Page 12 of 53
 Debtor 1 TINA D. LOERA                                                                                   Case number (if known)

 4.2       ACE CASH EXPRESS                                           Last4 digits of account number        XX                                                 $600. 00
           Nonpriority Creditor's Name
           8225 W. INDIANSCHOOLRD. #106                               Whenwas the debt incurred?            2019
           Phoenix, AZ 85033
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                          D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor1 andDebtor2 only                                  D Disputed
           D At leastoneofthe debtorsandanother                       Type of NONPRIORIP^ unsecured claim:

           D Check if this claim is for a community                   D Student loans
           debt                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subjectto offset?                             report as priority claims
               No                                                     D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                         Other. Specify CREDIT

 4.3       AGH LAVEEN LLC                                             Last4 digits of account number        XXXX                                               $125. 00
           Nonpriority Creditor's Name
           P.O. BOX 841365                                            When was the debt incurred?           2018
           Dallas, TX 75284
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                          D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor 1 and Debtor 2 only                               D Disputed
           D At least one of the debtors and another                  Type of NONPRIORIT/ unsecured claim:
           D Check if this claim is for a community                   D Student loans
           debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

               NO                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other.Specify CREDIT

 4.4       ALHAMBRACREDIT UNION                                       Last 4 digits of account number       XXXX                                               $374. 00
           Nonpriority Creditor's Name
           7339 N 35TH AVE                                            When was the debt incurred?           2018
           Phoenix, AZ 85051
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                          D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor1 andDebtor2 only                                  D Disputed
           D Atleastoneofthedebtorsandanother                         Type of NONPRIORIT/ unsecured claim:

           D Check if this claim is fora community                    D Studentloans
           debt                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                            report as priority claims

               No                                                     D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other. Specify CREDIT




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 26
Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase. com                                                                                     Best Case Bankruptcy
               Case 2:19-bk-03710-PS                             Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                         Desc
                                                                 Main Document    Page 13 of 53
  Debtor 1 TINAD. LOERA                                                                              Case number (ifknown)

  4.5      ARIZONAPUBLICSERVICE                                  Last4 digits of accountnumber         XXXX                                           $76.00
           Nonpriority Creditor's Name
           P.O BOX 53933                                        When was the debt incurred?            2018
           Phoenix, AZ 85072
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

                 Debtor 1 only                                   D Contingent
           D Debtor 2 only                                          Unliquidated
           D Debtor1 andDebtor2 only                             D Disputed
           D At leastoneofthedebtorsandanother                  Type of NONPRIORITT unsecured claim:

           D Check ifthis claim isfora community                 D Student loans
           debt                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                      report as priority claims
              No                                                D Debtstopensionorprofit-sharingplans,andothersimilardebts
           a Yes                                                    Other. Specify CREDIT

 4.6       ARS NATIONAL SERVICE INC.                            Last4 digits of account number        XXXX                                          $338.00
           Nonpriority Creditor's Name
           P.O.BOX 469046                                       Whenwas the debt incurred?            2018
           Escondido, CA 92046
           Number Street City State Zip Code                    As ofthe dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.

              Debtor 1 only                                     D Contingent
           D Debtor2 only                                           Unliquidated
           D Debtor1 andDebtor2 only                            D Disputed
           D Atleastoneofthedebtorsandanother                   Type of NONPRIORITY unsecured claim:

           D Check ifthis claim isfora community                D Student loans
          debt                                                  D Obligations arising outofa separation agreement ordivorcethatyou didnot
          Is the claim subject to offset?                       report as priority claims
              No                                                D Debtsto pensionorprofit-sharingplans,andothersimilardebts
          D Yes                                                     Other Specify WESTERN DENTAL

 4.7      ARSTRAT                                               Last4 digits of accountnumber         XXXX                                           $50.00
          Nonpriority Creditor's Name
          9800 CENTER PARKWAY#1100                              When was the debt incurred?           2018
          Houston, TX 77036
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                     D Contingent
          n Debtor2 only                                            Unliquidated
          D Debtor1 andDebtor2 only                             D Disputed
          D At leastoneofthedebtorsandanother                   Type of NONPRIORITVunsecured claim:

          D Check ifthis claim isfora community                 D Studentloans
          debt
                                                                D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subject to offset?                       report as priority claims
              No                                                D Debtsto pensionorprofit-sharingplans,andothersimilardebts
          D Yes                                                    Other.Specify DIGNITY HEALTH MED GP




Official Form 106 E/F                               Schedule E/F: Creditors WhoHave Unsecured Claims                                             Page 3 of 26
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bBstcase.com                                                                               Best Case Bankruptcy
                 Case 2:19-bk-03710-PS                      Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                  Desc
                                                            Main Document    Page 14 of 53
     Debtor 1 TINA D. LOERA                                                                         Case number (ifknown)

  48 |     AUTOVESTLLC.                                           Last 4 digits of account number     10RC                                   $10,000.00
           Nonpriority Creditor's Name
           26261 EVERGREEN RD. STE. 390                           Whenwasthe debt incurred?           2018
           Southfield, Ml 48076
           Number Street City State Zip Code                      As of the dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                      D Contingent
           D Debtor2 only                                            Unliquidated
           D Debtor1 andDebtor2 only                              D Disputed
           D Atleastoneofthedebtorsandanother                    Type of NONPRIORITY unsecured claim:

           D Checkifthisclaimisfora community                     D Student loans
           debt                                                   D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                       report as priority claims
               No                                                 D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                     Other. Specify CREDIT

 4.9       BANNER BEHAVIORALHEALTH                               Last4 digits of account number       XXXX                                    $3, 575. 00
           Nonpriority Creditor's Name
           C/0 HEALTHCARECOLLECTIONS                             When was the debt incurred?          2018
           LLC
           2224 WEST NORTHERN AVE STE
           D100
           Phoenix, AZ 85021
           Number Street City State Zip Code                     As ofthe dateyou file, the claim is: Checkall that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                      D Contingent
           D Debtor2 only                                            Unliquidated
           D Debtor 1 and Debtor2 only                           D Disputed
           D Atleastoneofthedebtorsandanother                    Type of NONPRIORIT/unsecured claim:
           D Check ifthis claim is fora community                D Studentloans
          debt                                                   D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                       report as priority claims
              No                                                 D Debtstopensionorprofit-sharingplans,andothersimilardebts
           Dyes                                                      Other.Specify CREDIT

 4.1
 0        BANNER EMERGENCY                                       Last4 digitsofaccountnumber XX                                                 $300.00
          Nonpriority Creditor's Name
          9201 W. THOMAS RD.                                     When was the debt incurred?          2019
          Phoenix, AZ 85037
          Number Street City State Zip Code                      As ofthe dateyou file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                      D Contingent
          D Debtor 2 only                                            Unliquidated
          D Debtor1 andDebtor2 only                              D Disputed
          D Atleastoneofthedebtorsandanother                     Type of NONPRIORITf unsecured claim:

          D Checkifthisclaimisfora community                     D Studentloans
          debt                                                   D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subject to offset?                        report as priority claims
              No                                                 D Debtsto pensionorprofit-sharingplans,andothersimilardebts
          D Yes                                                     Other.Specify CREDIT




Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 4 of 26
SoftwareCopyright (c) 1996-2019Best Case, LLC-www.bestcase.com                                                                           Best Case Bankruptcy
               Case 2:19-bk-03710-PS                         Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                              Desc
                                                             Main Document    Page 15 of 53
     Debtor 1 TINAD. LOERA                                                                                Case number (ifknown)

     4.1
     1       BANNERHOSPITAL                                           Last4 digits of account number        XX                                               $4, 000. 00
             Nonpriority Creditor's Name
            9201 W. THOMAS RD.                                        When was the debt incurred?           2019
            Phoenix, AZ 85037
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incunred the debt? Check one.

                  Debtor 1 only                                       D Contingent
            a Debtor 2 only                                               Unliquidated
            D Debtor1 andDebtor2 only                                 D Disputed
            D At leastoneofthedebtorsandanother                       Type of NONPRIORIT^unsecured claim:
            D Checkifthisclaimisfora community                        D Student loans
            debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                           report as priority claims
                  No                                                  D Debtsto pension orprofit-sharing plans, andothersimilardebts
            D Yes                                                        Other.Specify MEDICAL

  4.1
  2         BANNER PSYCHIATRICCENTER                                 Last4 digits of account number         XXXX                                             $1, 128. 00
            Nonpriority Creditor's Name
            C/0 HEALTHCARECOLLECTIONS
            LLC
            2224 WEST NORTHERN AVE STE
            D100
            Phoenix, AZ 85021
            NumberStreet City StateZip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
            D Debtor2 only                                               Unliquidated
            D Debtor1 andDebtor2 only                                D Disputed
            D Atleastoneofthedebtorsandanother                       Type of NONPRIORIT/unsecured claim:
            D Check ifthis claim isfora community                    D Student loans
           debt
                                                                     D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pension orprofit-sharing plans, andothersimilardebts
           D Yes                                                         Other. Specify CREDIT

 4.1       BANNER URGENT CARE
 3
           SERVICES                                                  Last 4 digits of account number       XXXX                                                 $35.00
           Nonpriority Creditor's Name
           P.O. BOX 2916                                             Whenwasthe debt incurred?             2018
           Phoenix, AZ 85062
           NumberStreet City StateZip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor2 only                                                Unliquidated
           D Debtor1 andDebtor2 only                                 D Disputed
           D At leastoneofthedebtorsandanother                       Type of NONPRIORITV unsecured claim:

           D Checkifthisclaimisfora community                        D Student loans
           debt
                                                                        Obligations arising out ofa separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
               NO                                                    D Debtsto pension orprofit-sharing plans, andothersimilardebts
           a Yes                                                        Other. Specify CREDIT




OfficialForm 106E/F                                     ScheduleE/F:CreditorsWhoHave Unsecured Claims                                                       Page 5 of 26
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com
                                                                                                                                                       Best Case Bankruptcy
                  Case 2:19-bk-03710-PS                          Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                        Desc
                                                                 Main Document    Page 16 of 53
  Debtor 1 TINAD. LOERA                                                                            Case number (ifknown)

 4.1
 4         BEATRICE KELLERCLINIC P. C.                         Last4 digits of account number         XXXX                                          $175.00
           Nonpriority Creditor's Name
           13128N. 94THDRSTE200                                Whenwasthe debt incurred?              2018
           Peoria, AZ 85381-4253
          Number Street City State Zip Code                    As ofthe dateyou file, the claim is: Checkall thatapply
          Who incurred the debt? Check one.

              Debtor 1 only                                    D Contingent
          D Debtor2 only                                           Unliquidated
          D Debtor1 andDebtor2 only                            D Disputed
          D At least one ofthe debtors and another             Type of NONPRIORIW unsecured claim:
          D Check Ifthis claim is for a community              D Student loans
          debt                                                 D Obligations arising outofa separation agreement ordivorce thatyoudid not
          Is the claim subject to offset?                      report as priority claims
              No                                               D Debtsto pensionorprofit-sharingplans,andothersimilardebts
          D Yes                                                    Other. Specify CREDIT

 4.1
 5        BIG LOTS/PROGRESSIVE LEASING                         Last4 digitsofaccountnumber XX                                                    $2, 000. 00
          Nonpriority Creditor's Name
          5651 W. TALAVI BLVD.                                 When was the debt incurred?           2019
         ^[endale, A2 85306
          Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

             Debtor 1 only                                     D Contingent
          D Debtor2 only                                           Unliquidated
          D Debtor1 andDebtor2 only                            D Disputed
          D At leastoneofthe debtorsandanother                 Type of NONPRIORITY unsecured claim:

          D Checkifthisclaimisfora community                   D Student loans
          debt                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subject to offset?                      report as priority claims
             No                                                D Debtsto pension or profit-sharing plans, andothersimilardebts
          Dves                                                    Other. Specify CREDIT

 4.1
 6        BYL COLLECTION SERVICE                               Last4 digitsofaccountnumber XXXX                                                    $225.00
          Nonpriority Creditor's Name
          301LACEY                                             Whenwas the debt incurred?            2018
          West Chester, PA 19382
          Number Street City State Zip Code                    As of the date you file, the claim is: Checkall that apply
          Who incurred the debt? Check one.

             Debtor 1 only                                     D Contingent
          D Debtor 2 onlv                                         Unliquidated
          D Debtor1 andDebtor2 only                            D Disputed
          D At leastoneofthe debtorsandanother                 Type of NONPRIORIF^unsecured claim:
          D Checkifthisclaimisfora community                   D Student loans
          debt                                                 D Obligations arisingoutofa separation agreement ordivorcethatyou did not
          Is the claim subject to offset?                      report as priority claims
             No                                                D Debtstopensionorprofit-sharingplans,andothersimilardebts
          D Yes                                                   OtherSpecify SOUTHWESTGASCORP




Official Form 106 E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 26
SoftwareCopyright(c) 1996-2019BestCase, LLC-www.bestcase.com                                                                                Best Case Bankruptcy
             Case 2:19-bk-03710-PS                        Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                    Desc
                                                          Main Document    Page 17 of 53
     Debtor 1 TINA D. LOERA                                                                          Case number (ifknown)

  4.1
  7        CAREFREE DENTAL                                       Last4 digits of account number        XXXX                                             $16. 00
           Nonpriority Creditor's Name
           8770 W BYRN MAWR AVE STE 1000                        When was the debt incurred?            2018
           Chica o, IL 60631
           Number Street City State Zip Code                    As of the dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.

                 Debtor 1 only                                   D Contingent
           D Debtor2 only                                           Unliquidated
           D Debtor1 andDebtor2 only                             D Disputed
           D Atleastoneofthedebtorsandanother                   Type of NONPRIORIT/unsecured claim:
           D Checkifthisclaimisfora community                   D Student loans
           debt                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                      report as priority claims
              No                                                D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                    Other.Specify CREDIT

 4.1
 8         CASH 1                                               Last4 digits of account number        XX                                              $500. 00
           Nonpriority Creditor's Name
           4246 W NORTHERN                                      Whenwas the debt incurred?            2019
           Phoenix, AZ 85051
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                     D Contingent
           D Debtor2 only                                           Unliquidated
           D Debtor 1 and Debtor2 only                          D Disputed
           D Atleastoneofthedebtorsandanother                   Type of NONPRIORITY unsecured claim:

           D Checkifthisclaimisfora community                   D Studentloans
          debt                                                  D Obligations arising outofa separation agreement ordivorce thatyou did not
          Is the claim subject to offset?                       report as priority claims
              No                                                D Debtsto pension orprofit-sharing plans, andother similardebts
          D Yes                                                     Other.Specify CREDIT

 4.1
 9        CASH TIME                                             Last4 digits of account number        XX                                              $800.00
          Nonpriority Creditor's Name
          3925 N. 67TH AVENUE                                   When was the debt incurred?           2019
          Phoenix, AZ 85033
          Number Street City State Zip Code                     As ofthe dateyou file, the claim is: Checkall thatapply
          Who incurred the debt? Check one.

              Debtor 1 only                                     D Contingent
          D Debtor2 only                                           Unliauidated

          D Debtor 1 and Debtor2 only                           D Disputed
          D At leastoneofthe debtorsandanother                  Type of NONPRIORITy unsecured claim:

          a Check ifthis claim isfora community                 D Student loans
          debt
                                                                D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subject to offset?                       report as priority claims
             No                                                 D Debtsto pensionorprofit-sharingplans,andothersimilardebts
          D Yes                                                    Other Specify CREDIT




Official Form 106 E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 26
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 2:19-bk-03710-PS                         Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                     Desc
                                                           Main Document    Page 18 of 53
      Debtor 1 TINA D. LOERA                                                                         Case number (if known)

     4.2
     0      CENTURYLINK                                          Last4 digitsofaccountnumber XXXX                                                 $417. 00
            Nonpriority Creditor's Name
            P.O. BOX 29040                                       When was the debt incurred?           2018
            Phoenix, AZ 85038
            NumberStreetCity State Zip Code                      As ofthe dateyou file, the claim is: Check all thatapply
            Who incurred the debt? Check one.

                  Debtor 1 only                                  D Contingent
            D Debtor2 only                                           Unliquidated
            D Debtor1 andDebtor2 only                            a Disputed
            D Atleastoneofthedebtorsandanother                   Type of NONPRIORIF^ unsecured claim:

            D Check ifthis claim is fora community               D Student loans
            debt
                                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                      report as priority claims
                  No                                             D Debtsto pension orprofit-sharing plans, andothersimilardebts
            D Yes                                                    Other. Specify CREDIT

  4.2
  1         CHECK INTO CASH                                      Last4 digits of account number       XX                                         $600.00
            Nonpriority Creditor's Name
           4248 W. INDIAN SCHOOL RD. #101                       When was the debt incurred?           2019
            Phoenix, AZ 85019
           NumberStreet City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                     D Contingent
           D Debtor2 only                                           Unliquidated
           D Debtor 1 and Debtor2 only                          D Disputed
           D Atleastoneofthedebtorsandanother                   Type of NONPRIORIP/ unsecured claim:

           D Checkifthisclaimisfora community                   D Studentloans
           debt
                                                                D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                      report as priority claims
               No                                               D Debtsto pension orprofit-sharing plans, andothersimilardebts
           D Yes                                                    Other.Specify CREDIT

 4.2
 2         CHECKSMART                                           Last4 digitsofaccountnumber XXXX                                             $1, 833. 00
           Nonpriority Creditor's Name
           C/0 PLAZASERVICES                                    Whenwasthe debt incurred?             2018
           110 MAMMOND DRIVE
           Atlanta, GA 30328
           NumberStreet City StateZip Code                      As ofthe dateyou file,theclaim is: Checkallthatapply
           Who incurred the debt? Check one.

              Debtor 1 only                                     D Contingent
           D Debtor2 only                                           Unliquidated
           D Debtor 1 and Debtor2 only                          D Disputed
           D Atleastoneofthedebtorsandanother                   Type of NONPRIORITV unsecured claim:

           D Checkifthisclaimisfora community                   D Student loans
           debt
                                                                D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                      report as priority claims
              No                                                D Debtsto pension orprofit-sharing plans, andothersimilardebts
           Dyes                                                    Other.Specify CREDIT




Official Form 106 E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 26
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bastcase.com
                                                                                                                                        Best Case Bankruptcy
              Case 2:19-bk-03710-PS                        Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                               Desc
                                                           Main Document    Page 19 of 53
      Debtor 1 TINA D. LOERA                                                                        Case number (ifknown)

     4.2
     3       cirr OF BUCKEYE                                     Last4 digitsofaccountnumber XXXX                                                $821. 00
             NonpriorityCreditor's Name
             530 EAST MONROEAVE                                  Whenwasthe debt incurred?            2018
            _Bycke e, AZ 85326-2806
             NumberStreetCityStateZip Code                       As ofthe dateyou file, the claim is: Checkallthatapply
            Who Incurred the debt? Check one.

                Debtor 1 only                                    D Contingent
            D Debtor2 only                                          Unliquidated
            D Debtor 1 andDebtor2 only                           D Disputed
            D Atleastoneofthedebtorsandanother                  Type of NOMPRIORITY unsecured claim:

            D Check ifthis claim isfora community               D Studentloans
            debt
                                                                D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                     report as priority claims
               No                                               D Debtsto pension orprofit-sharing plans, andothersimilardebts
            D Yes                                                   Other.Specify CREDIT

  4.2
  4         CONVERGENT OUTSOURCING                              Last4 digitsofaccountnumber XXXX                                                $250.00
            Nonpriority Creditor's Name
            800 SW 39TH ST.                                     Whenwas the debt incurred?           2018
            Renton, WA 98057
            NumberStreet City StateZip Code                     As ofthedateyou file,the claim is: Checkall thatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                    D Contingent
           D Debtor2 only                                          Unliquidated
           D Debtor 1 and Debtor2 only                          D Disputed
           D Atleastoneofthedebtors andanother                 Type of NONPRIORITT unsecured claim:

           D Checkifthisclaimisfora community                   d Studentloans
           debt
                                                               D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Isthe claim subjectto offset?                       report as priority claims
               No                                              D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                   Other. Specify T-MOBILE

 4.2
 5         COX COMMUNICATION                                   Last4 digitsofaccountnumber XXXX                                                $254. 00
           Nonpriority Creditor's Name
           P.O. BOX 78071                                      When was the debt incurred?           2018
           Phoenix, AZ 85062
           NumberStreet City StateZipCode                      As ofthe date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                    D Contingent
           D Debtor2 only                                          Unliquidated
           D Debtor1 andDebtor2 only                           D Disputed
           a Atleastoneofthedebtorsandanother                  Type of NONPRIORITYunsecured claim:
           D Checkifthisclaimisfora community                  D Studentloans
           debt
           Is the claim subjectto offset?
                                                               D Obligationsarisingoutofa separationagreementordivorcethaiyoudidnot
                                                               report as priority claims
              No                                               D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                  Other.Specify CREDIT




OfficialForm106E/F                                 ScheduleE/F:CreditorsWhoHaveUnsecuredClaims                                              Page 9 of 26
SoftwareCopyright(c) 1996-2019BestCase, LLC-www.bestcase.com
                                                                                                                                       Best Case Bankruptcy
              Case 2:19-bk-03710-PS                        Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                              Desc
                                                           Main Document    Page 20 of 53
       Debtor 1 TINA D. LOERA                                                                              Case number (ifknown)
       4.2
       6       Credit Collection Services                               Last 4 digits of account number      XXXX                                       $186.00
               NonpriorityCreditor's Name
               P. O. BOX 607                                           Whenwasthe debtincurred?             2018
               Norwood, MA 02062
               NumberStreet City StateZip Code                         As ofthe date you file, the claim is: Check all that apply
               Whoincurred the debt? Checkone.
                   Debtor 1 only                                       D Contingent
               d Debtor2 only                                              Unliquidated
               D Debtor 1 andDebtor2 only                              D Disputed
               a Atleastoneofthedebtorsandanother                      Type of NONPRIORITyunsecured claim:
               D Checkifthisclaimisfora                                D Studentloans
               debt
                                                                                                                                        not
               Is the claim subjectto offset?                          report as priority claims
                  No                                                   D Debtstopensionorprofit-sharingplans,andothersimilardebts
               D Yes                                                      Other Specify INFINITYCASUALTY

   4.2        DIGNITYHEALTHMEDGRP
   7
             ARIZONA                                                  Last4 digitsofaccountnumber XXXX                                                   $50. 00
              Nonpriority Creditor's Name
              P. O. BOX 740533                                        Whenwasthe debtincurred?             2018
             J-osAn eles, CA 90074
              Number Street City State Zip Code                       As ofthe date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                 Debtor 1 only                                        D Contingent
              D Debtor2 only                                              Unliquidated
              D Debtor1 andDebtor2 only                               D Disputed
              D At[eastoneofthedebtorsandanother                      Type of NONPRIORIFfunsecured claim:
              D Checkifthisclaimisfora community                      a Studentloans
              debt
              Is the claim subject to offset?
                                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
                                                                      report as priority claims
                 No                                                   a Debtstopensionorprofit-sharingplans,andothersimilardebts
              a Yes                                                      Other. Specify CREDIT

  4.2
  8          EASY PHOENIX FINANCIAL                                  Last 4 digits of account number       XXXX
             Nonpriority Creditor's Name
                                                                                                                                                      $684. 00
             1223 N ROCK RD BLDG B                                   When was the debt incurred?          2018
             _Wichita, KS 67206
             Number Street City State Zip Code                       Asofthedateyoufile,theclaimis:Checkallthatapply
             Whoincurred the debt? Checkone.
                Debtor 1 only                                        D Contingent
             D Debtor2 only                                              Unliquidated
             D Debtor1 andDebtor2 only                               D Disputed
             D Atleastoneofthedebtors andanother                     Type of NONPRIORITYunsecured claim:
             D Check ifthis claim is for a                           D Studentloans
             debt
             Is the claim subjectto offset?
                                                                     D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
                                                                     report as priority claims
                No                                                   D Debtstopensionorprofit-sharing plans, andothersimilardebts
             D Yes
                                                                        Other.Specify CREDIT




OfficialForm 106E/F                                     Schedule E/F:CreditorsWhoHaveUnsecured Claims                                              Page10 of 26
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com
                                                                                                                                              Best Case Bankruptcy
                 Case 2:19-bk-03710-PS                           Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                               Desc
                                                                 Main Document    Page 21 of 53
      Debtor 1 TINA D. LOERA                                                                                Case number (ifknown)

      4.2
              EMERALDAR SYSTEMS                                          Last4 digitsofaccountnumber XXXX                                                            $40.00
              Nonpriority Creditor's Name
              1225N. 16THST.                                            Whenwas the debt incurred?            2018
             phoenix, AZ 85020
              Number Street City State Zip Code                         As ofthedateyoufile, theclaim is: Checkallthatapply
             Who incurred the debt? Check one.

                   Debtor 1 only                                        D Contingent
             D Debtor2 only                                                 Unliquidated
             d Debtor 1 and Debtor2 only                                D Disputed
             D Atleastoneofthedebtorsandanother                         Type of NONPRIORITY unsecured claim:

             D Check ifthis claim isfora community                      D Student loans
             debt
                                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
             Is the claim subjectto offset?                             report as priority claims
                   No                                                   D Debtsto pension orprofit-sharing plans, andothersimilardebts
             D Yes                                                          Other. Specify CREDIT

  4.3
  0          ENHANCED RECOVERY CORP                                     Last4 digits of account number        XXXX                                               $1, 043. 00
             Nonpriority Creditor's Name
             P.O. BOX 57547                                             Whenwasthe debt incurred?             2018
             Jacksonville, FL 32241
             NumberStreet City StateZip Code                           Asofthe dateyoufile,theclaim is: Checkall thatapply
            Who incurred the debt? Check one.

                   Debtor 1 only                                        D Contingent
             D Debtor2 only                                                Unliquidated
             D Debtor 1 and Debtor2 only                                D Disputed
             D Atleastoneofthedebtorsandanother                        Type of NONPRIORITY unsecured claim:

            D Checkifthisclaimisfora community                         D Studentloans
            debt
                                                                           Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subjectto offset?                             report as priority claims
                No                                                         Debtsto pension or profit-sharing plans, and other similardebts
            D Yes                                                          Other.Specify SPRINT

  4.3
  1         EOS CCA                                                    Last4 digitsofaccountnumber XX                                                             $500.00
            Nonpriority Creditor's Name
            P.O. BOX 981002                                            When was the debt incurred?           2019
            Boston, MA 02298
            NumberStreet City StateZip Code                            As ofthedateyou file, theclaim is: Checkallthatapply
            Who incurred the debt? Check one.

                Debtor 1 only                                          D Contingent
            D Debtor2 only                                                 Unliquidated
            D Debtor 1 and Debtor2 only                                D Disputed
            D Atleastoneofthedebtorsandanother                         Type of NONPRIORITY unsecured claim:

            D Checkifthisclaimisfora community                         D Studentloans
            debt
                                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subjectto offset?                             report as priority claims
               No                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                        Other.Specify CENTURYLINK




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 11 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                                           BestCase Bankruptcy
                Case 2:19-bk-03710-PS                              Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                          Desc
                                                                   Main Document    Page 22 of 53
     Debtor 1 TINA D. LOERA                                                                          Case number (ifknown)

     4.3
     2      FAST AUTO LOANS                                      Last4 digitsofaccountnumber XXXX                                             $2, 378. 00
            Nonpriority Creditor's Name
            4752 WEST GLENDALE AVE                               When was the debt incurred?           2018
            Glendale, AZ 85301
            Number Street City State Zip Code                    As ofthe date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

               Debtor 1 only                                     D Contingent
            D Debtor2 only                                           Unliquidated
            D Debtor1 andDebtor2 only                            D Disputed
            D At least one ofthe debtors and another             Type of NONPRIORirrunsecured claim:
            D Check ifthis claim isfora community                D Studentloans
            debt                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                      report as priority claims
               No                                                D Debtstopensionorprofit-sharingplans,andothersimilardebts
            a Yes                                                   Other Specify CREDIT/MORETHAN ONEACCOUNT

  4.3
  3         FAST AUTO LOANS INC.                                Last4 digits of account number         XX                                     $1, 500. 00
            Nonpriority Creditor's Name
           4752 W. GLENDALE AVE.                                When was the debt incurred?            2019
           Glendale, AZ 85301
           Number Street City State Zip Code                    As ofthe dateyou file, the claim is: Check all thatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                    D Contingent
           D Debtor2 only                                           Unliquidated
           D Debtor1 andDebtor2 only                            a Disputed
           D At leastoneofthe debtorsandanother                 Type of NONPRIORITY unsecured claim:

           D Check ifthis claim Isfora community                D Student loans
           debt                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                      report as priority claims
              No                                                D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                    Other.Specify CREDIT

 4.3       First National Collection Bureau,
 4
           Inc.                                                 Last4 digits of account number        XXXX                                   $1, 532. 00
           Nonpriority Creditor's Name
           610WalthamWay                                        Whenwasthe debt incurred?             2018
           _Sparks, NV89434
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                     D Contingent
           D Debtor2 only                                          Unliquidated
           D Debtor 1 and Debtor2 only                          D Disputed
           D Atleastoneofthedebtorsandanother                   Type of NONPRIORIT/unsecured claim:
           D Checkifthisclaimisfora community                   D Student loans
           debt                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subjectto offset?                       report as priority claims
              No                                                D Debtsto pension orprofit-sharing plans, andothersimilardebts
                                                                                      JEFFERSONCAPITALSYSTEMS
           D Yes                                                   Other.Specify LLC/VERIZONWIRELESS




Official Form 106 E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        Page12 of 26
SoftwareCopyright(c) 1996-2019BestCase, LLC- www.bestcase.com                                                                           Best Case Bankruptcy
              Case 2:19-bk-03710-PS                        Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                               Desc
                                                           Main Document    Page 23 of 53
     Debtor1 TINA D. LOERA                                                                           Case number (if known)

     4.3
     5      First Premier Bank                                   Last4 digitsofaccountnumber XXXX                                             $1, 035.00
            Nonpriority Creditor's Name
            3820 N. Louise Avenue                                When was the debt incurred?           2018
            Sioux Falls, SD 57104
            Number Street City State Zip Code                    As ofthedateyou file,the claim is: Checkall thatapply
            Who incurred the debt? Check one.

                  Debtor 1 only                                  D Contingent
            D Debtor2 only                                           Unliquidated
            D Debtor 1 and Debtor2 only                          D Disputed
            D At leastoneofthedebtorsandanother                  Type of NONPRIORITY unsecured claim:

            D Check ifthis claim is fora community               D Studentloans
            debt
                                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                      report as priority claims
               No                                                D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                   Other. Specify CREDIT

  4.3
  6         FLAGSHIP CREDIT ACCEPTANCE                          Last4 digits of account number         XXXX                                   $9, 196. 00
            Nonpriority Creditor's Name
            P.O. BOX 3807                                       When was the debt incurred?            2018
            Co       ell, TX 75019
            NumberStreet City StateZip Code                     As ofthe dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.

               Debtor 1 only                                    D Contingent
            D Debtor2 only                                          Unliquidated
            D Debtor1 andDebtor2 only                           D Disputed
           D Atleastoneofthedebtorsandanother                   Type of NONPRIORITYunsecured claim:

           D Check ifthis claim isfora community                D Studentloans
           debt                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                      report as priority claims
              No                                                D Debtsto pension orprofit-sharing plans, andothersimilardebts
           Dyes                                                     Other. Specify CREDIT

 4.3
 7         GLOBALLENDINGSERVICE                                 Last4 digitsofaccountnumber XX                                             $18, 000. 00
           Nonpriority Creditor's Name
            301 W. WARMER RD.                                   When was the debt incurred?           2019
           Jem e, AZ 85284
           NumberStreet City StateZip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                     D Contingent
           D Debtor2 only                                           Unliquidated
           D Debtor 1 and Debtor2 only                          D Disputed
           D At least one ofthe debtors and another             Type of NONPRIORITY unsecured claim:

           D Checkifthisclaimisfora community                   D Studentloans
           debt
                                                                D Obligationsarisingoutofa separation agreementordivorcethatyoudidnot
           Is the claim subject to offset?                      report as priority claims
              No                                                D Debtsto pension orprofit-sharing plans, andothersimilardebts
           C3Yes                                                   Other. Specify CREDIT




Official Form 106 E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 13 of 26
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestcase.com
                                                                                                                                        Best Case Bankruptcy
              Case 2:19-bk-03710-PS                        Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                               Desc
                                                           Main Document    Page 24 of 53
     Debtor1 TINA D. LOERA                                                                                  Case number (if known)

     4.3
     8        GO FINANCIAL                                              Last4 digits ofaccountnumber XXXX                                           $12, 300. 00
              Nonpriority Creditor's Name
              P.O. BOX 52526                                            When was the debt incurred?           2018
              Phoenix, AZ 85072
             Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
             Who incurred the debf? Check one.

                 Debtor 1 only                                          D Contingent
             D Debtor2 only                                                 Unliquidated
             D Debtor 1 and Debtor2 only                                D Disputed
             D At least one ofthe debtors and another                   Type of NONPRIORITYunsecured claim:
             D Checkifthisclaimisfora community                         d Studentloans
             debt
                                                                        D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
             Is the claim subjectto offset?                             report as priority claims
                 No                                                     D Debtstopensionorprofit-sharingplans,andothersimilardebts
             D Yes                                                          Other. Specify CREDIT

  4.3
  9          GREENLEAF PEST CONTROL                                     Last4 digits of account number        XXXX                                        $92. 00
             Nonpriority Creditor's Name
             P.O. BOX 8118                                             When was the debt incurred?            2018
             Sur rise, AZ 85374
             Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                Debtor 1 only                                           D Contingent
            a Debtor2 only                                                 Unliquidated
            D Debtor 1 and Debtor2 only                                D Disputed
            D Atleastoneofthedebtorsandanother                         Type of NONPRIORITV unsecured claim:

            D Check ifthis claim isfora community                      D Studentloans
            debt
                                                                       D Obligationsarisingoutofa separation agreementordivorcethatyoudidnot
            Is the claim subject to offset?                            report as priority claims
                No                                                     D Debtstopensionorprofit-sharingplans,andothersimilardebts
            Dves                                                           Other. Specify CREDIT

 4.4
 0          GURSTEL LAW FIRM P.O.                                      Last4 digitsofaccountnumber 5910                                            $10, 000. 00
            NonpriorityCreditor's Name
            9320 E. RAINTREEDRIVE.                                     When was the debt incurred?           2018
            Scottsdale, AZ 85260
            NumberStreet City StateZip Code                            As ofthe dateyou file,the claim is: Checkall thatapply
            Who incurred the debt? Check one.

                Debtor 1 only                                          D Contingent
            D Debtor2 only                                                 Unliquidated
            D Debtor 1 and Debtor2 only                                D Disputed
            D Atleastoneofthedebtorsandanother                         Type of NONPRIORITTunsecured claim:
            D Checkifthisclaimisfora community                         D Student loans
           debt
                                                                       D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                        Other. Specify AUTOVEST, LLC




OfficialForm 106E/F                                       ScheduleE/F:CreditorsWhoHaveUnsecuredClaims                                               Page 14 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                               Best Case Bankruptcy
               Case 2:19-bk-03710-PS                               Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                              Desc
                                                                   Main Document    Page 25 of 53
      Debtor 1 TINA D. LOERA                                                                     Case number (if known)

     4.4
      1      HEALTHCARECOLLECTIONS                               Last4 digitsofaccountnumber XXXX                                             $4, 703. 00
             Nonpriority Creditor's Name
            2224W NORTHERNAVESUITE                               Whenwas the debt incurred?        2018
             D100
            Phoenix, AZ 85021
            NumberStreet City StateZip Code                      As ofthedateyou file, theclaimis: Checkall thatapply
            Who incurred the debt? Check one.

                  Debtor 1 only                                  D Contingent
            D Debtor2 only                                          Unliquidated
            D Debtor 1 and Debtor2 only                          D Disputed
            D Atleastoneofthedebtorsandanother                  Type of NONPRIORITY unsecured claim:

            D Checkifthisclaimisfora community                  D Student loans
            debt
                                                                D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                     report as priority claims
                  No                                            D Debtsto pension orprofit-sharing plans, andothersimilardebts
                                                                                 MORE THAN ONE ACCOUNT/
                                                                                 BANNER PSYCHIATRIC CENTER
            D Yes
                                                                    Other Specify BANNERBEHAVIORALHEALTH

  4.4
  2         HONOR FINANCE CORP                                  Last4 digitsofaccountnumber XXXX                                             $8, 569. 00
            Nonpriority Creditor's Name
            909 DAVIS STREET SUITE 260                          Whenwasthe debt incurred?         2018
            Evanston, IL 60201-3645
            NumberStreet City StateZip Code                     Asofthedateyou file,the claim is: Checkallthatapply
           Who incurred the debt? Check one.

                  Debtor 1 only                                 D Contingent
           d Debtor2 only                                          Unliquidated
           D Debtor 1 andDebtor2 only                           D Disputed
           D Atleastoneofthedebtorsandanother                  Type of NONPRIORIFC unsecured claim:

           D CheckifthisclaimIsfora community                   D Student loans
           debt
                                                                D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subjectto offset?                      report as priority claims
              No                                               D Debtstopensionorprofit-sharingplans,andothersimilardebts
           Dyes                                                    Other. Specify CREDIT

 4.4
 3         1C SYSTEMS                                          Last4 digitsofaccountnumber XXXX                                                $318.00
           Nonpriority Creditor's Name
           P.O. BOX 64378                                      When was the debt incurred?       2018
           Saint Paul, MN 55164
           Number Street City State Zip Code                   Asofthedateyou file,the claim is: Checkallthatapply
           Who incurred the debt? Check one.

              Debtor 1 only                                    D Contingent
           D Debtor2 only                                          Unliquidated
           D Debtor1 andDebtor2 only                           D Disputed
           D Atleastoneofthedebtorsandanother                  Type of NONPRIORITV unsecured claim:

           D Checkifthisclaimisfora community                  D Student loans
           debt
           Is the claim subjectto offset?                      report as priority claims
              No                                               D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                  Other. Specify TMOBILE




Official Form 106 E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 15 of 26
SoftwareCopyright(c) 1996-2019BestCase, LLC-www.bestcase.com
                                                                                                                                       Best Case Bankruptcy
              Case 2:19-bk-03710-PS                        Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                              Desc
                                                           Main Document    Page 26 of 53
  Debtor 1 TINA D. LOERA                                                                            Case number (ifknown)

  4.4
  4        INFINITf INSURANCE                                     Last4 digits of account number      XXXX                                             $186. 00
           Nonpriority Creditor's Name
           P.O. BOX 830189                                       When was the debt incurred?          2018
           Birmin ham, AL 35283
           Number Street City State Zip Code                     As ofthe dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.

                 Debtor 1 only                                    D Contingent
           D Debtor2 only                                            Unliquidated
           D Debtor1 andDebtor2 only                              D Disputed
           D At least one ofthe debtors and another              Type of NONPRIORITVunsecured claim:
           D Checkifthisclaimisfora community                    D Student loans
           debt                                                  D Obligations arisingoutofa separation agreement ordivorce thatyoudidnot
           Is the claim subject to offset?                       report as priority claims
               No                                                D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                     Other. Specify CREDIT

 4.4
 5         INTEGRATED MEDICAL SERVICES                           Last4 digitsofaccountnumber XXXX                                                       $40.00
           Nonpriority Creditor's Name
           9250 N. 3RD ST. STE 4010                              When was the debt incurred?          2018
           Phoenix, AZ 85020
           NumberStreet City StateZip Code                       As of the dateyou file, the claim is: Check all thatapply
           Who incurred the debt? Check one.

              Debtor 1 only                                      D Contingent
           D Debtor2 only                                            Unliquidated
           D Debtor1 andDebtor2 only                             D Disputed
           D At leastoneofthe debtorsandanother                  Type of NONPRIORITYunsecured claim:

           D Check ifthis claim isfora community                 D Student loans
           debt                                                  D Obligations arising outofa separation agreement ordivorce thatyoudidnot
           Is the claim subject to offset?                       report as priority claims
              No                                                 D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                     Other. Specify CREDIT

 4.4
 6        Jefferson Capital LLC                                  Last4 digits of account number      XXXX                                           $3,031.00
           Nonpriority Creditor's Name
           ISMcLelandRoad                                        When was the debt incurred?         2018
          Saint Cloud, MN 56303
          Number Street City State Zip Code                      As ofthe dateyou file, the claim is: Checkall thatapply
          Who incurred the debt? Check one.

              Debtor 1 only                                      D Contingent
          D Debtor2 only                                             Unliquidated
          D Debtor1 andDebtor2 only                              D Disputed
          D At leastoneofthedebtorsandanother                    Type of NONPRIORITT unsecured claim:

          D Checkifthisclaimisfora community                     D Studentloans
          debt                                                   D Obligations arising outofa separation agreement ordivorcethatyou did not
          Is the claim subject to offset?                        report as priority claims
              No                                                 D Debtsto pensionorprofit-sharingplans,andothersimilardebts
                                                                                 VERIZON WIRELESS/MORE THAN ONE
          D Yes                                                     Other. Specify ACCOUNT




Official Form 106 E/F                                ScheduleE/F: Creditors WhoHave Unsecured Claims                                                Page 16 of 26
SoftwareCopyright (c) 1996-2019Best Case, LLC-www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 2:19-bk-03710-PS                         Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                     Desc
                                                           Main Document    Page 27 of 53
   Debtor 1 TINA D. LOERA                                                                            Case number (if known)

  4.4
  7         METRO COLLECTIONSSVC                                 Last4 digitsofaccountnumber XXXX                                                 $286.00
            Nonpriority Creditor's Name
            2600 S PARKER BLDG 4 STE 340                         When was the debt incurred?           2018
            Aurora, CO 80014-1613
            NumberStreetCity StateZipCode                        As ofthe date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                 Debtor1 only                                    D Contingent
            [-1 Debtor2 only                                         Unliquidated
            D Debtor1 andDebtor2 only                            D Disputed
            D Atleastoneofthedebtorsandanother                   Type of NONPRIORIPC unsecured claim:

            D Check ifthis claim is fora community               D Student loans
           debt                                                  D Obligationsarisingoutofa separation agreementordivorcethatyoudidnot
           Is the claim subject to offset?                       report as priority claims
               No                                                D Debtsto pension orprofit-sharing plans, andothersimilardebts
           Dyes                                                     Other.Specify STORQUEST

  4.4      MINUTECLINIC DIAGNOSTIC OF
  8
           ARIZONA                                               Last4 digits of account number       XXXX                                         $30.00
           Nonpriority Creditor's Name
           ATTN: #8448K                                         Whenwasthe debt incurred?             2018
           P.O. BOX 14000
           Belfast, ME 04915
           NumberStreet City StateZip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                     D Contingent
           D Debtor2 only                                           Unliquidated
           D Debtor 1 and Debtor2 only                          D Disputed
           D Atleastoneofthedebtorsandanother                   Type of NONPRIORITY unsecured claim:

           D Check ifthis claim is tora community               D Studentloans
           debt
                                                                D Obligationsarisingoutofa separation agreementordivorcethatyoudidnot
           Is the claim subject to offset?                      report as priority claims
              No                                                D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                    Other. Specify CREDIT

I4.4
           MRS Associates Inc.                                  Last4 digits ofaccountnumber XXXX                                             $8,788.00
           Nonpriority Creditor's Name
           1930 Olney Avenue                                    Whenwasthe debt incurred?             2018
          Cher       Hill, NJ 08003
           Number Street City State Zip Code                    As ofthe dateyou file,the claim is: Checkallthatapply
          Who incurred the debt? Check one.

              Debtor 1 only                                     D Contingent
          D Debtor2 only                                            Unliquidated
          D Debtor 1 and Debtor2 only                           D Disputed
          D Atleastoneofthedebtorsandanother                    Type of NONPRIORITY unsecured claim:

          D Checkifthisclaimisfora community                    D Student loans
          debt
                                                                D Obligationsarisingoutofa separation agreementordivorcethatyoudidnot
          Is the claim subject to offset?                       report as priority claims
              No                                                D Debtstopensionorprofit-sharingplans,andothersimilardebts
          Dyes                                                    Other Specify FLAGSHIPCREDITACCEPTANCELLC




Official Form 106 E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 26
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestcase.com
                                                                                                                                         Best Case Bankruptcy
              Case 2:19-bk-03710-PS                        Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                Desc
                                                           Main Document    Page 28 of 53
      Debtor 1 TINA D. LOERA                                                                         Case number (ifknown)
      4.5
      0       PHOENIX FINANCIAL SERVICES                         Last4 digitsofaccountnumber XX                                                            $2, 000. 00
              Nonpriority Creditor's Name
              8902 OTIS AVENUE STE. 103A                         Whenwas the debt incurred?            2019
              Indiana olis, IN46216
              NumberStreet City StateZip Code                   As ofthedateyou file, theclaim is: Checkallthatapply
              Who incurred the debt? Check one.

                    Debtor 1 only                                D Contingent
              a Debtor2 only                                        Unliquidated
              D Debtor1 andDebtor2 only                          D Disputed
              D Atleastoneofthedebtorsandanother                Type of NONPRIORITY unsecured claim:

              D Checkifthisclaimisfora community                D Student loans
             debt
                                                                    Obligationsarisingoutofa separationagreementordivorcethatyou did not
             Is the claim subjectto offset?                     report as priority claims
                 No                                             D Debtstopensionorprofit-sharingplans,andothersimilardebts
                                                                                      SOUTHWESTAMBULANCEOF CASA
             D Yes
                                                                    Other Specify GRANDE/ CP MEDICAL LLC

  4.5
  1          PLAZA SERVICES                                     Last 4 digits of account number       XXXX                                                $1, 833. 00
             Nonpriority Creditor's Name
             110HAMMONDDR.                                      Whenwas the debt incurred?            2018
            ^Atlanta, GA 30328
             NumberStreet City StateZip Code                    As ofthedateyou file, theclaim is: Checkall thatapply
             Who incurred the debt? Check one.

                Debtor 1 only                                   D Contingent
             D Debtor2 only                                        Unliquidated
             D Debtor 1 andDebtor2 only                         D Disputed
             D Atleastoneofthedebtorsandanother                Type of NONPRIORITfunsecured claim:
             D Checkifthisclaimisfora community                D Studentloans
             debt
                                                                                   iing oui or a separation agreement or divorce that you did not
             Is the claim subject to offset?                   report as priority claims
                No                                             D Debtstopensionorprofit-sharingplans,andothersimilardebts
             D Yes                                               Other.Specify CHECKSMART

 4.5
 2          PLS                                                Last4 digits of account number         XX                                                    $800. 00
            Nonpriority Creditor's Name
            6630 W. CAMELBACK                                  When was the debt incurred?            2019
            _Glendale, AZ 85301
            NumberStreet City StateZip Code                    As ofthe date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

               Debtor 1 only                                   D Contingent
            D Debtor2 only                                         Unliquidated
            D Debtor 1 and Debtor2 only                        D Disputed
            D At leastoneofthedebtors andanother               Type of NONPRIORIT/unsecured claim:
            D Checkifthisclaimisfora community                 D Studentloans
            debt
            Is the claim subjectto offset?
                                                               D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
                                                               report as priority claims
               No                                              D Debtstopensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                 Other.Specify CREDIT




OfficialForm106E/F                                 ScheduleBF:CreditorsWhoHaveUnsecuredClaims                                                            Page 18 of 26
SoftwareCopyright(c) 1996-2019BestCase, LLC-www.bestcase.com
                                                                                                                                                    Best Case Bankruptcy
                Case 2:19-bk-03710-PS                      Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                           Desc
                                                           Main Document    Page 29 of 53
     Debtor 1 TINA D. LOERA                                                                           Case number (ifknown)

     4.5
     3      SAN VALIENTEAPARTMENTS                                Last4 digits of account number        XXXX                                   $2, 000. 00
            Nonpriority Creditor's Name
            2220 WEST MISSION LANE                                When wasthe debt incurred?            2018
            Phoenix, AZ 85021
            NumberStreet City StateZip Code                       As of the date you flle, the claim is: Check all that apply
            Who incurred the debt? Check one.

                  Debtor 1 only                                   D Contingent
            D Debtor2 only                                            Unliquidated
            D Debtor1 andDebtor2 only                             D Disputed
            D Atleastoneofthedebtorsandanother                    Type of NONPRIORIPrunsecured claim:
            D Checkifthisclaimisfora community                    D Studentloans
            debt                                                  D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                       report as priority claims
                  No                                              D Debtsto pension orprofit-sharing plans, andothersimilardebts
            D Yes                                                    Other.Specify CREDIT

  4.5
 4         SCOTTSDALE BEHAVIORAL                                 Last4 digits of account number         XX                                     $2, 000. 00
           Nonpriority Creditor's Name
           7575 E. EARLL DR.                                     When was the debt incurred?            2019
           Scottsdale, AZ 85251
           NumberStreet CityStateZip Code                        As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                     D Contingent
           D Debtor 2 only                                           Unliquidated
           D Debtor 1 and Debtor2 only                           D Disputed
           D Atleastoneofthedebtorsandanother                    Type of NONPRIORITV unsecured claim:

           D Check ifthis claim isfora community                 D Studentloans
           debt                                                  D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subjectto offset?                        report as priority claims
              No                                                 D Debtsto pension orprofit-sharing plans, andothersimilardebts
           D Yes                                                     Other. Specify CREDIT

 4.5       SOUTHWEST AMBULANCE OF
 5
           CASA GRANDE                                           Last4 digits of account number        XX                                     $2, 000. 00
           Nonpriority Creditor's Name
           C/0 PHOENIXFINANCIAL                                  Whenwasthe debt incurred?             2019
           SERVICES
           P.O. BOX 361450
           Indiana olis, IN 46236-1450
           NumberStreet City StateZip Code                       As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                      D Contingent
           D Debtor2 only                                           Unliquidated
           D Debtor 1 and Debtor2 only                           D Disputed
           D Atleastoneofthedebtorsandanother                    Type of NONPRIORirf unsecured claim:

           D Check ifthis claim Isfora community                 D Studentloans
           debt
                                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                       report as priority claims
              No                                                 D Debtsto pension orprofit-sharing plans, andothersimilardebts
           D Yes                                                    Other. Specify MEDICAL




Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 19 of 26
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestcase. com                                                                           Best Case Bankruptcy
              Case 2:19-bk-03710-PS                         Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                               Desc
                                                            Main Document    Page 30 of 53
     Debtor 1 TINA D. LOERA                                                                           Case number (ffknown)

     4.5    SOUTHWEST DIAGNOSTIC
     6
            IMAGING                                               Last4 digits of account number        XXXX                                       $40.00
            Nonpriority Creditor's Name
            2323 W. ROSE GARDEN LN.                               Whenwasthe debt incurred?             2018
            Phoenix, AZ 85027
            Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                  Debtor1 only                                    D Contingent
            D Debtor2 only                                            Unliquidated
            D Debtor1 andDebtor2 only                             D Disputed
            a Atleastoneofthedebtorsandanother                    Type of NONPRIORin'unsecured claim:
            D Checkifthisclaimisfora community                    D Studentloans
            debt                                                  D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                       report as priority claims
               No                                                 D Debtsto pension orprofit-sharing plans, andothersimilardebts
            D Yes                                                    Other. Specify CREDIT

  4.5
  7        SOUTHWEST GAS CORPORATION                             Last4 digits of account number         XXXX                                     $273.00
            Nonpriority Creditor's Name
            P.O. BOX 98890                                       When was the debt incurred?            2018
            Las Ve as, NV 89150-0101
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                     D Contingent
           D Debtor2 only                                            Unliquidated
           D Debtor 1 andDebtor2 only                            D Disputed
           D Atleastoneofthe debtorsandanother                   Type of NONPRIORITY unsecured claim:

           D Checkifthis claim isfora community                  D Studentloans
           debt                                                  0 Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                       report as priority claims
               No                                                D Debtsto pension orprofit-sharing plans, andothersimilardebts
           D Yes                                                     Other. Specify CREDIT

 4.5
 8         SOUTHWEST TITLE LOANS                                 Last4 digits ofaccount number         XX                                       $600.00
           Nonpriority Creditor's Name
           SW FINANCE                                            Whenwasthe debt incurred?             2019
           9284 W. NORTHERN #104
           Glendale, AZ 85305
           NumberStreet CityStateZip Code                        As ofthe dateyoufile, theclaim is: Checkallthatapply
           Who incurred the debt? Check one.

              Debtor 1 only                                      D Contingent
           D Debtor2 only                                            Unliquidated
           D Debtor 1 and Debtor2 only                           D Disputed
           D Atleastoneofthedebtorsandanother                    Type of NONPRIORITY unsecured claim:

           D Check ifthis claim is for a community               D Studentloans
           debt
                                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                       report as priority claims
              No                                                 D Debtsto pension orprofit-sharing plans, andothersimilardebts
           D Yes                                                    Other. Specify CREDIT




OfficialForm 106E/F                                  ScheduleEIF:CreditorsWhoHaveUnsecuredClaims                                              Page20 of 26
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestcase. com
                                                                                                                                         Best CaseBankruptcy
              Case 2:19-bk-03710-PS                         Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                               Desc
                                                            Main Document    Page 31 of 53
          Debtor 1 TINA D. LOERA                                                                     Case number (ifknown)
      4.5
       9        SPEEDY CASH                                       Last4 digits of account number       XX                                          $800.00
                NonpriorityCreditor's Name
                5819W. CAMELBACK                                  Whenwasthe debt incurred?            2019
                Phoenix, AZ 85031
                Number Street City State Zip Code                 As ofthedateyou file, theclaim is: Checkall thatapply
                Who incurred the debt? Check one.

                     Debtor 1 only                                D Contingent
                D Debtor2 only                                        Unliquidated
                D Debtor 1 and Debtor2 only                       D Disputed
                D Atleastoneofthedebtorsandanother                Type of NONPRIORirrunsecured claim:
                D Checkifthisclaimisfora community                D Student loans
               debt
               Is the claim subjectto offset?
                                                                  D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
                                                                 report as priority claims
                   No                                                                                       >, and other similar debts
               D Yes                                                 Other.Specify CREDIT

      4.6
      0        Sprint                                            Last 4 digits of account number      XXXX                                     $1, 043. 00
               Nonpriority Creditor's Name
               PCS Customer Solutions                            Whenwasthe debt incurred?            2018
               P. O. Box 8077
               London, KY 40742
               Number Street City State Zip Code                 As ofthe dateyoufile, theclaim is: Checkall thatapply
               Who incurred the debt? Check one.

                  Debtor 1 only                                  D Contingent
               a Debtor2 only                                        Unliquidated
               D Debtor1 andDebtor2 only                         D Disputed
               D Atleastoneofthedebtors andanother               Type of NONPRIORITYunsecured claim:
               D Checkifthisclaimisfora community                D Studentloans
              debt
              Isthe claim subjectto offset?
                                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
                                                                report as priority claims
                  No                                             D Debtstopensionorprofit-sharingplans,andothersimilardebts
              D Yes                                                 Other. Specify CREDIT

  4.6
  1           ST. LUKESHOSPITAL                                 Last 4 digits of account number       XX                                      $2,000.00
              Nonpriority Creditor's Name
              1800 E. VANBUREN                                  When was the debt incurred?           2019
              Phoenix, AZ 85006
              NumberStreet City StateZip Code                   As ofthe date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                 Debtor 1 only                                  D Contingent
              D Debtor2 only                                        Unliquidated
              D Debtor1 andDebtor2 only                         D Disputed
              D Atleastoneofthedebtors andanother               Type of NONPRIORinrunsecured claim:
              D Checkifthisclaimisfora community                D Student loans
              debt
              Is the claim subjectto offset?
                                                                a Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
                                                                report as priority claims
                 No                                             D Debtstopensionorprofit-sharing plans, andothersimilardebts
              D Yes
                                                                   Other. Specify MEDICAL




OfficialForm 106E/F                                 Schedule E/F:Creditors WhoHave Unsecured Claims                                           Page21 of 26
SoftwareCopyright(c) 1986-2019BestCase. LLC- www.bestcase.com
                                                                                                                                         Best Case Bankruptcy
                  Case 2:19-bk-03710-PS                     Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                               Desc
                                                            Main Document    Page 32 of 53
     Debtor1 TINAD. LOERA                                                                            Case number (if known)

  4.6
  2        STORQUEST                                             Last4 digits of account number        XXXX                                      $286.00
           Nonpriority Creditor's Name
           C/0 MOTRO COLLECTIONSSCVC                             Whenwasthe debt incurred?             2018
           2600 S PARKER RD BLDG 4 STE
           340
           Aurora, CO 80014-1613
           NumberStreet CityStateZip Code                        As ofthe dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.

                 Debtor 1 only                                   D Contingent
           D Debtor2 only                                           Unliquidated
           D Debtor1 andDebtor2 only                             D Disputed
           D Atleastoneofthedebtorsandanother                   Type of NONPRIORITY unsecured claim:

           D Checkifthisclaimisfora community                    D Student loans
           debt                                                  D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                      report as priority claims
              No                                                 D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                    Other. Specify CREDIT

 4.6
 3         SW DIAGNOSTIC IMAGING                                Last4 digits of account number        XX                                         $250.00
           Nonpriority Creditor's Name
           9305 W. THOMAS RD.                                   When was the debt incurred?           2019
           Phoenix, AZ 85037
           Number Street City State Zip Code                    As ofthe date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                     D Contingent
           D Debtor2 only                                           Unliquidated
           D Debtor1 andDebtor2 only                            D Disputed
           D At leastoneofthedebtorsandanother                  Type of NONPRIORITfunsecured claim:
           D Check ifthis claim isfora community                D Student loans
          debt                                                  D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subjectto offset?                        report as priority claims
              No                                                D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                    Other. Specify MEDICAL

 4.6
 4        T-Mobile                                              Last4 digits of account number        XXXX                                      $318. 00
          Nonpriority Creditor's Name
          Bankruptcy Department                                 Whenwasthe debt incurred?             2018
          P.O. Box 37380
          Albuquerque, NM 87176
          Number Street City State Zip Code                     As of the date you file, the claim is; Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                     D Contingent
          D Debtor2 only                                            Unliquidated
          D Debtor1 andDebtor2 only                             D Disputed
          D At least one ofthe debtors and another              Type of NONPRIORITY unsecured claim:

          D Checkifthisclaimisfora community                    D Student loans
          debt
                                                                D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subjectto offset?                        report as priority claims
              No                                                D Debtstopensionorprofit-sharingplans,andothersimilardebts
          D Yes                                                    Other. Specify CREDIT




Official Form 106 BF                                Schedule E/F: CreditorsWho Have Unsecured Claims                                          Page 22 of 26
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestcase.com                                                                            Best Case Bankruptcy
             Case 2:19-bk-03710-PS                         Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                               Desc
                                                           Main Document    Page 33 of 53
     Debtor 1 TINA D. LOERA                                                                            Case number (if known)

     4.6    THE ORTHOPEDICCLINIC
     5      ASSOCIATION                                            Last4 digits of account number        XX                                        $200.00
            Nonpriority Creditor's Name
            ATTN:22527R                                            When wasthe debt incurred?            2019
            P.O. BOX 14000
            Belfast, ME 04915
            Number Street City State Zip Code                      As of the date you file, the claim is: Checkall thatapply
            Who incurred the debt? Check one.

               Debtor 1 only                                       D Contingent
            D Debtor2 only                                             Unliquidated
            D Debtor1 andDebtor2 only                              D Disputed
            D Atleastoneofthedebtorsandanother                     Type of NONPRIORITY unsecured claim:

            D Check ifthis claim is fora community                 D Studentloans
            debt                                                   D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                        report as priority claims
               No                                                  D Debtstopensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                     Other.Specify MANY MEDICALACCTS

 4.6
 6         THUNDERBIRDBEHAVE                                      Last4 digitsofaccountnumber XX                                               $2, 000. 00
           Nonpriority Creditor's Name
           5555 W. THUNDERBIRD                                    When was the debt incurred?           2019
           Glendale, AZ 85306
           Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                      D Contingent
           D Debtor2 only                                             Unliquidated
           a Debtor 1 and Debtor2 only                            D Disputed
           D At leastone ofthe debtorsandanother                  Type of NONPRIORITYunsecured claim:

           a Checkifthisclaimisfora community                     D Studentloans
           debt
                                                                  D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                        report as priority claims
               No                                                 D Debtsto pension orprofit-sharing plans, andothersimilardebts
           D Yes                                                      Other. Specify CREDIT

 4.6
 7         TITLE MAX                                              Last4 digits of account number        XX                                     $2, 000. 00
           Nonpriority Creditor's Name
           4218W. BETHANY                                         When was the debt incurred?           2019
           Phoenix, A2 85019
           Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                       D Contingent
           D Debtor2 only                                             Unliquidated
           D Debtor1 andDebtor2 only                              D Disputed
           D Atleastoneofthedebtorsandanother                     Type of NONPRIORITY unsecured claim:

           D Check ifthis claim isfora community                  D Student loans
           debt                                                   D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                        report as priority claims
              No                                                  D Debtsto pension orprofit-sharing plans, andothersimilardebts
           a Yes                                                     Other.Specify CREDIT




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                        Page23 of 26
Software Copyright(c) 1996-2019 BestCase, LLC- www.bestcase.com                                                                           Best Case Bankruptcy

              Case 2:19-bk-03710-PS                          Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                               Desc
                                                             Main Document    Page 34 of 53
      Debtor 1 TINA D. LOERA                                                                         Case number (ifknown)
      4.6
      8       TRANSWORLD SYSTEMS                                 Last4 digits ofaccountnumber XXXX                                                             $76. 00
              Nonpriority Creditor's Name
              P. O. BOX 15095                                    When was the debt incurred?           2018
             W\\mm         ton, DE 19850
              NumberStreet City StateZip Code                    As ofthe dateyou file,the claim is: Checkallthatapply
             Who incurred the debt? Check one.

                   Debtor 1 only                                 D Contingent
             D Debtor2 only                                         Unliquidated
             D Debtor 1 and Debtor2 only                         D Disputed
             D Atleastoneofthedebtorsandanother                 Type of NONPRIORITY unsecured claim:

             D Checkifthisclaimisfora community                  D Student loans
             debt
                                                                    Obligationsarisingoutofa separationagreementordivorcethatyou didnot
             Is the claim subject to offset?                    report as priority claims
                   No                                           D Debtstopensionorprofit-sharingplans,andothersimilardebts
             a Yes                                                Other.Specify ARIZONAPUBLICSERVICE

  4.6
  9          TSI                                                Last4 digits of account number        XXXX                                                  $101. 00
             Nonpriority Creditor's Name
             P.O. BOX 15609                                     When wasthe debt incurred?            2018
            JWilmin ton, DE 19850
             NumberStreet City State ZipCode                    As ofthe dateyou file,theclaim is: Checkall thatapply
             Who incurred the debt? Check one.

                   Debtor 1 only                                D Contingent
             D Debtor2 only                                         Unliquidated
             D Debtor1 andDebtor2 only                          D Disputed
             D Atleastoneofthedebtorsandanother                Type of NONPRIORITYunsecured claim:
            D Checkifthisclaimisfora community                  D Studentloans
            debt
                                                                                   iing oui OT a separation agreement or divorce that you did not
            Is the claim subject to offset?                    report as priority claims
                No                                             D Debtstopensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                  Other.Specify RADIUSBANK

 4.7
  0         Verizon Wireless                                   Last 4 digits of account number        XXXX                                               $3, 031. 00
            Nonpriority Creditor's Name
            P.O. BOX 26055                                     When was the debt incurred?            2018
            Minnea olis, MN 55426
            Number Street City State Zip Code                  As ofthe date you file, the claim is: Check all that apply
            Who incurred the debf? Check one.

               Debtor 1 only                                   D Contingent
            D Debtor2 only                                         Unliquidated
            D Debtor 1 and Debtor2 only                        D Disputed
            D At leastoneofthedebtors andanother               Type of NONPRIORinr unsecured claim:

            D Checkifthisclaimisfora community                 D Studentloans
            debt
            Is the claim subjectto offset?
                                                               D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
                                                               report as priority claims
               No                                                 Debts to pension or profit-sharing plans, and other similar debts
            a Yes                                                 Other. Specify CREDIT/MORE THAN ONE ACCOUNT




OfficialForm106E/F                                 ScheduleBF:CreditorsWhoHaveUnsecuredClaims                                                            Page24 of 26
SoftwareCopyright(c) 1996-2019BestCase, LLC-www.bestcase.com
                                                                                                                                                    Best CaseBankruptcy
               Case 2:19-bk-03710-PS                       Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                           Desc
                                                           Main Document    Page 35 of 53
         Debtor 1 TINA D. LOERA                                                                      Case number (ifknown)
         4.7
         1       WEBBANK/FRESHSTART                              Last 4 digits of account number       XXXX                                                         $18.00
                 Nonpriority Creditor's Name
                 6250 RIDGEWOOD RD.                              When was the debt incurred?           2018
                 Saint Cloud, MN 56303
                 Number Street City State Zip Code               As ofthe date you file, the claim is: Check all that apply
                 Whoincurred the debt? Checkone.
                      Debtor 1 only                              D Contingent
                D Debtor2 only                                       Unliquidated
                D Debtor 1 andDebtor2 only                       D Disputed
                D Atleastoneofthedebtors andanother              Type of NONPRIORITY unsecured claim:

                D Checkifthisclaimisfora community               D Student loans
                debt
                Isthe claim subjectto offset?
                                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
                                                                 report as priority claims
                   No                                            D Debtsto pension orprofit-sharing plans, andothersimilardebts
                D Yes                                               Other. Specify CREDIT

     4.7
     2          WESTERN DENTAL CENTERS                          Last4 digitsofaccountnumber XXXX                                                                 $338. 00
                Nonpriority Creditor's Name
                P.O. BOX 1259-DPET 18882                        Whenwasthe debt incurred?             2018
                Oaks, PA 19456
                NumberStreet City StateZipCode                  As ofthe date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                   Debtor 1 only                                D Contingent
                D Debtor2 only                                      Unliquidated
                D Debtor1 andDebtor2 only                       D Disputed
                D Atleastoneofthedebtors andanother             Type of NONPRIORITfunsecured claim:
                a CheckIfthisclaimisfora community              D Studentloans
               debt
               Is the claim subject to offset?
                                                                D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
                                                                report as priority claims
                   No                                           D Debtstopensionorprofit-sharing plans, andothersimilardebts
               Dyes
                                                                   Other. Specify CREDIT

     4.7
     3         WESTLAKE FINANCIALSERVICE                       Last 4 digits of account number       XXXX
               Nonpriority Creditor's Name
                                                                                                                                                              $8, 644. 00
               4751 WILSHIRE BLVDfflOO                         When was the debt incurred?           2018
               Los An eles, CA 90010
               Number Street City State Zip Code               Asofthedateyoufile,theclaimis:Checkallthatapply
               Who incurred the debt? Check one.

                  Debtor 1 only                                a Contingent
               a Debtor2 only                                      Unliquidated
               D Debtor1 andDebtor2 only                       D Disputed
               D Atleastoneofthedebtors andanother             Type of NONPRIORITY unsecured claim:
               D Checkifthisclaimisfora communit               D Student loans
               debt
               Is the claim subjectto offset?
                                                               D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
                                                               report as priority claims
                  No                                           D Debtstopensionorprofit-sharingplans,andothersimilardebts
               D Yes                                             Other.Specify HONORFINANCIAL

 Part3:          ListOthersto Be NotifiedAbouta DebtThatYouAlread Listed
51
     K^p^ior^^u, l;av^.T^tote". otifl!dJb°"iy^                                                       already "sted   in   Parts 1 or2. For example, i




 Part 4:         Add the Amounts for Each T e of Unsecured Claim

Official Form 106E/F                                 Schedule E/F:Creditors WhoHaveUnsecured Claims                                                          Page 25 of 26
SoftwareCopyright(e) 1996-2019BestCase,LLC-www.bestcase.com
                                                                                                                                                        Best Case Bankruptcy
                  Case 2:19-bk-03710-PS                    Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                               Desc
                                                           Main Document    Page 36 of 53
    Debtor 1 TINA D. LOERA                                                                   Case number (ifknown)

   6'i°pTlotfhueasS^rtalntypes°funsecuredcla"ns-Tsinf°""<'"°"'sforstatisticalreportingpurposesonly.28U.S.C.§159.Addtheamountsforeach
                                                                                                                Total Claim
                        6a. Domestic support obligations                                       6a.
           Total                                                                                                               0. 00
         claims
     fromPart1          6b. Taxesandcertainotherdebtsyou owethegovernment                      6b. $                          0. 00
                        6c. Claimsfordeathorpersonalinjurywhileyouwereintoxicated             6c. $                           0. 00
                        6d. Other.Addallotherpriorityunsecuredclaims.Writethatamounthere.     6d. $                           0.00

                        6e. Total Priority. Add lines 6a through 6d.                          6e.
                                                                                                                              0. 00

                                                                                                               Total Claim
                       6f.   Student loans                                                    6f
           Total                                                                                                              0. 00
         claims
    fromPart2          6g. Obligationsarisingoutofa separationagreementordivorcethat
                             you did not report as priority claims                                                            0.00
                       6h. Debtsto pensionorprofit-sharingplans, andothersimilardebts         6h. $                           0. 00
                       6i. Other.Addallothernonpriorityunsecuredclaims.Writethatamount        6i.
                             here.                                                                                     146, 630. 00

                       6j.   Total Nonpriority.Addlines 6fthrough6i.                                                   146,630. 00




Official Form 106E/F                               Schedule E/F:Creditors WhoHave Unsecured Claims                                          Page 26 of 26
SoftwareCopyright(c) 1996-2019BestCase, LLC-www.bestcase.com
                                                                                                                                       Best Case Bankruptcy
              Case 2:19-bk-03710-PS                        Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                              Desc
                                                           Main Document    Page 37 of 53
 Fill in this information to identify your case:

 Debtor 1                     TINAD. LOERA
                              First Name                      Middle Name , . t|i|;l'i «.   1 LastNamg;, ; i ' '.

 Debtor 2. ]
; (Spouse if, filing)         First Name                      Middle Name ,                  Last Name


! United States BankruptcyCourtforthe:                   DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                      d Check if this is an
                                                                                                                                   amended filing



Official Form 106G
Schedule G: Execute                                      Contracts and Unexpired Leases                                                               12/15
Be as complete and accurateas possible. Iftwo married people arefiling together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Doyou haveany executory contracts or unexpired leases?
          No. Checkthis boxand file this form with the court with your other schedules. You have nothingelse to report on this form.
        D Yes. Fill in alt of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      Listseparately each person or company with whomyou havethe contract or lease. Then state whateach contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         PersonorcompanywithwhomyouhavethecontractOffease
                   i    :     Name, Number, Street, City, StateandZIPCode
  2.1
            Name


            Number          Street

            d                                         State                 ZIPCode
  2.2
            Name



            Number          Street

            d                                         State                 ZIPCode
  2.3
            Name



            Number          Street

            d                                         State                 ZIPCode
  2.4
            Name


            Number          Street

            City :                                    State                 ZIP 06
  2.5
            Name



            Number          Street

            Ci                                        State                 ZIPCode




Official Form 106G                                   Schedule G: Executory Contracts and Unexpired Leases                                           Page 1 of 1
Software Copyright (c) 1996-2018 Best Cass, LLC - www. bestcase. com                                                                          Best Case Bankruptcy

                  Case 2:19-bk-03710-PS                           Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                             Desc
                                                                  Main Document    Page 38 of 53
 Fill in this information to identify your case:

 Debtor 1                   TINA D. LOERA
                            First Name                           Middle Name        LastName
 Debtor 2
 (Spouseif, filing)         First Name                           MiddleName         Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                 d Check if this is an
                                                                                                                              amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                      12/15

Codebtorsare people or entities whoare also liablefor any debts you may have. Be as complete and accurateas possible. Iftwo married
people arefiling together, both areequally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

          No
      D Yes

      2. Withinthe last 8 years, haveyou lived in a community property state or territoiy? (Community property states andterritories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

          No. Go to line 3.
      D Yes. Didyour spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D),ScheduleE/F(Official Form 106E/F),or ScheduleG (Official Form 106G). Use Schedule D, ScheduleE/F, or ScheduleG to fill
      out Column 2.

               Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
               Name, Number, Street, City, State and ZIP Code                                       Checkall,schedulesthat apply:

                                                                                                    D Schedule D, line
               Name                                                                                 D ScheduleE/F, line
                                                                                                    D Schedule G, line
               Number             Street
               City                                      State                      ZIPCode



   13.2                                                                                             D Schedule D, line
               Name
                                                                                                    D Schedule E/F, line
                                                                                                    D ScheduleG, line
               Number             Street
               City                                      State                      ZIP Code




Official Form 106H                                                             Schedule H: Your Codebtors                                   Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                      Best Case Bankruptcy

                Case 2:19-bk-03710-PS                               Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                     Desc
                                                                    Main Document    Page 39 of 53
 Fill in this information to identi   our case:

Debtor 1                      TINA D. LOERA
Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF ARIZONA

Case number                                                                                               Check if this is:
(Ifknown)                                                                                                 D An amendedfiling
                                                                                                          D A supplementshowingpostpetition chapter
                                                                                                              13 income as of the following date:

Official Form 1061                                                                                            MM/DD/YYYY
Schedule I: Your Income                                                                                                                               12/15
Be as complete and accurate as possible. Iftwo married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplyingcorrectinformation.Ifyou are marriedand notfilingjointly, andyourspouseis living withyou, include informationaboutyour
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Parti:               Describe Em lo ment

 1.    Fill in your employment
       information.                                                Debtor 1                                      Debtor 2 or non-filing spouse

        If you have more than onejob,                                   Employed                                 D Employed
       attach a separate page with           Employment status
                                                                   D Not employed ,                              D Not employed
       information about additional
       employers.'
                                             Occupation            MAIL CARRIER
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       POSTMASTER

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?         24

 Part 2:              Give Details About Monthl Income

Estimate monthly income as of the date you file this form. Ifyou have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

Ifyou or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. Ifyou need
more space, attach a separatesheetto this form.
                                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                                              non-filin s ouse

        List monthly gross wages, salary, and commissions (before all payroll
2       deductions). Ifnot paid monthly, calculate whatthe monthly wagewould be.            2.      $         5, 836. 00      $             N/A

 3.     Estimate and list monthly overtime pay.                                             3.     +$              0. 00      +$            N/A

4.      Calculate gross Income. Add line 2 + line 3.                                        4.      $      5,836. 00               $      N/A




Official Form 1061                                                       Schedule I: Your Income                                                    page 1
                 Case 2:19-bk-03710-PS                 Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                     Desc
                                                       Main Document    Page 40 of 53
Debtor1 TINA D. LOERA                                                                              Case number (ifknown)



                                                                                                    For Debtor 1           For Debtor 2 or
                                                                                                                           non-filingspouse
      Copy line 4 here                                                                      4.      $        5, 836. 00    $              N/A

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                   5a.     $        1,459. 00     $              N/A
      5b.   Mandatory contributions for retirement plans                                    5b.     $            0. 00     $-             N/A
      5c.   Voluntary contributions for retirement plans                                    5c.     $              0.00    $-             N/A
      5d.    Required repayments of retirement fund loans                                   5d.     $              0.00    $              N/A
      5e.    Insurance                                                                      5e.     $          288. 00  $                 N/A
      5f.    Domestic support obligations                                                   5f.     $            0.00   $                 N/A
      5g.    Union dues                                                                     5g.     $            0.00   $-                N/A
      5h.    Other deductions. Specify:                                                     5h.+ $               0.00 + $'                N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.     $         1, 747. 00    $              N/A
7.    Calculatetotal monthly take-home pay. Subtractline 6 from line 4.                     7.     $         4, 089. 00    $              N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
            Attach a statement for each property and business showing gross
             receipts, ordinary and necessarybusinessexpenses, and the total
             monthly net income.                                                            8a.     $              0.00                   N/A
      Sb.    Interest and dividends                                                         Sb.     s              0.00                   N/A
      8c.    Familysupport paymentsthat you, a non-filingspouse, or a dependent
             regulariy receive
             Includealimony, spousal support, child support, maintenance,divorce
             settlement, and property settlement.                                           8c.     $              0.00 $                 N/A
      8d.    Unemployment compensation                                                      8d.     $              0.00 $                 N/A
      8e.    Social Security                                                                8e.     $              0.00 $                 N/A
      8f.    Othergovernmentassistancethat you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             thatyou receive, such as food stamps (benefits underthe Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                       8f.                    0. 00   $              N/A
      8g.    Pensionor retirement income                                                    sg.     $              0. 00   $              N/A
      8h.    Other monthly income. Specify:                                                 8h.+ $                 0.00 + $               N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9. $                   0.00                      N/A

 10. Calculate monthly income. Add line 7 + line 9.                                        10. $        4, 089. 00 + $           N/A               4, 089. 00
      Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
 11. State all other regular contributions to the expenses thatyou list in ScheduleJ.
     Includecontributionsfrom an unmarried partner, members ofyour household, yourdependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify:                                                                                                                    11.   +$              0.00

 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
      Writethat amount on the Summaryof Schedulesand Statistical Summaryof Certain Liabilitiesand Related Date, if it
      applies                                                                                                                     12. $            4, 089. 00
                                                                                                                                        Combined
                                                                                                                                        monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
                 No.
      d          Yes. Explain:




Official Form 1061                                                       Schedule I: Your Income                                                     page 2
            Case 2:19-bk-03710-PS                    Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                     Desc
                                                     Main Document    Page 41 of 53
 Fill in this information to identify your case:

 Debtor 1               TINA D. LOERA                                                                       Check if this is:
                                                                                                            D An amended filing
 Debtor 2                                                                                                   [3 A supplement showing postpetition chapter
(Spouse, if filing)                                                                                             13 expenses as of the following date:

 United States Bankruptcy Court for the:   DISTRICT OF ARIZONA                                                     MM/DD/YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Ex enses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answerevery question.

Part        Describe Your Household
1.   Is this a joint case?
             No. Go to line 2.
      D Yes. Does Debtor 2 live in a separate household?
                 D No
                 D Yes. Debtors must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents? D No
      Do not list Debtor 1 and                     Fill out this information for   Dependent's relationship to       Dependent's      Does dependent
                                            Yes.
      Debtor2.                                     each dependent..                Debtor 1 or Debtor 2              age              live with you?

      Do not state the                                                                                                                D No
      dependents names.                                                            Daughter                          10                    Yes
                                                                                                                                           No
                                                                                   Son                               15                    Yes
                                                                                                                                           No
                                                                                   Son                               28                    Yes
                                                                                                                                      D No
                                                                                                                                      D Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?
                                               D Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
  timate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)                                                                                                      Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            750.00

      If not included in line 4:

      4a.       Real estate taxes                                                                          4a. $                                 0.00
      4b.       Property, homeowner's, or renter's insurance                                               4b. $                                 0.00
      4c.       Home maintenance, repair, and upkeep expenses                                              4c. $                                 0.00
      4d.       Homeowner's association or condominium dues                                                4d. $                                 0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5. $




Official Form 106J                                                   ScheduleJ: Your Expenses                                                           page 1

             Case 2:19-bk-03710-PS                      Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                      Desc
                                                        Main Document    Page 42 of 53
 Debtor1        TINA D. LOERA                                                                 Case number (if known)


 6.    Utilities:
       6a.      Electricity, heat, naturalgas                                     ,                6a. $                            200.00
       6b.      Water, sewer, garbage collection                                                   6b. $                            110.00
       6c.      Telephone, cell phone, Internet, satellite, and cable services                     6c. $                            100.00
       6d. Other. Specify:                                                                         6d. $                               0.00
 7.    Food and housekeepingsupplies                                                                7. $                            800.00
 8.    Childcare and children's education costs                                                     8. $                               0. 00
 9.    Clothing, laundry, and dry cleaning                                                          9. $                              29.00
 10.   Personal care products and services                                                         10. $                            200.00
 11.   Medicaland dental expenses                                                                  11. $                              0. 00
 12.   Transportation. Include gas, maintenance, bus or train fare.
       Donotincludecarpayments.                                                                    12- $                            300. 00
 13.   Entertainment, clubs, recreation, newspapers, magazines,and books                           13. $                            200.00
 14.   Charitablecontributions and religious donations                                             14. $                               0.00
 15.   Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.
     15a. Life insurance                                                                          15a. $                               0.00
     15b. Health insurance                                                                        15b. $                               0.00
     15c. Vehicle insurance                                                                       15c. $                            192.00
     15d. Other insurance. Specify:                                                               15d. $                               0.00
 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                    16. $                               0.00
 17.   Installment or lease payments:
       17a.     CarpaymentsforVehicle 1                                                           17a. $                              50. 00
       17b.     CarpaymentsforVehicle2                                                            17b. $                            499.00
       17c.     Other. Specify:                                                                   17c. $                               0.00
       17d.     Other. Specify:                                                                   17d. $                               0.00
 18. Your payments of alimony, maintenance, and support that you did not report as
       deducted from your pay on line S, Schedule I, Your Income (Official Form 1061).             18.                                 0. 00
 19. Other payments you make to support others who do not live with you.                                                               0.00
       Specify:                                                                               19.
20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
       20a. Mortgages on other property                                                     20a. $                                     0. 00
       20b. Real estate taxes                                                               20b. $                                     0.00
       20c. Property, homeowner's, or renter's insurance                                    20c. $                                     0.00
       20d. Maintenance, repair, and upkeep expenses                                        20d. $                                     0. 00
       20e.     Homeowner's association or condominium dues                                       20e. $                               0.00
21     Other: Specify:                                                                             21. +$                              0.00
22.    Calculate your monthly expenses
       22a. Add lines 4 through 21.                                                                                            3,430. 00
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2
       22c. Add'line 22a and22b. The result is your monthly expenses.                                                          3,430. 00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                             23a. $                          4, 089. 00
    23b. Copy your monthly expenses from line 22c above.                                          23b. -$                         3, 430. 00
       23c. Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                23c. $                            659.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
    Forexample, do you expectto finish payingforyourcar loan withintheyearor do you expectyour mortgagepaymentto increaseor decreasebecauseof a
       modification to the terms of your mortgage?
          No.
       a Yes.              Explain here:




Official Form 106J                                                Schedule J: Your Expenses                                                       page 2
             Case 2:19-bk-03710-PS                     Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                Desc
                                                       Main Document    Page 43 of 53
 Fill in this information to identify your case:

                             TINA D. LOERA
                             First Name                   MiddleName               LastName
 Debtor 2
 (Spouse if, filing)         First Name                   Middle Name              Last Name


 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                       D Check if this is an
                                                                                                                                    amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519,and 3571.


                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        D       No
                Yes. Nameofpereon          SHERI A. BARRIOS                                                    Attach Bankruptcy Petition Preparer's Notice,
                                                                                                               Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare hat I have read the summary and schedules filed with this declaration and
       that they are tru nd correct.


              Tl         D. LOERA                                                      Signature of Debtor 2
              Signature of Debtor 1

              Date Februa            24, 2019                                          Date




Official Form 106Dec                                     Declaration About an Individual Debtor's Schedules
SoftwareCopyright(c) 1998-2018 Best Case, LLC- www.bestcase.com                                                                                Best Case Bankruptcy




                   Case 2:19-bk-03710-PS                     Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                  Desc
                                                             Main Document    Page 44 of 53
   Fill in this information to identify your case:
   Debtor 1                 TINA D. LOERA
                            First Name                          Middle Name                 LastName
   Debtor 2
   (Spouse if, filing)      First Name                         Middle Name                  Last Name


   United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

   Case number
   (if known)
                                                                                                                                  D Check if this is an
                                                                                                                                    amended filing


  Official Form 108
 Statement of Intention for Individuals Filin Under Cha ter 7                                                                                         12/15

 If you are an individual filing under chapter 7, you must fill out this form if:
     creditors have claims secured by your property, or
     you have leased personal property and the lease has not expired.
 You mustfilethis form withthe court within 30 daysafteryoufile your bankruptcy petition or by thedate setforthe meeting ofcreditors,
                whichevens
                on the form
                            earlier,unlessthecourtextendsthetimeforcause.Youmustalsosendcopiestothecreditorsandlessorsyoulist

 Iftwo married people arefilingtogether in a joint case, both are equally responsible forsupplying correct information. Both debtors must
                sign and date the form.

 Be as complete and accurate as possible. Ifmore space is needed, attach a separate sheet to this form. On the too of anv additit
         writeyournameandcasenumber(if known).                               '                             ---^--.., -.-..-. ^-3-,
  Part 1:        List Your Creditors Who Have Secured Claims

 1 Forany creditors thatyou listed in Part 1 ofSchedule D:Creditors WhoHaveClaims Secured by Property (Official Form 106D), fill in the
    information below.                                                                                                  ,    ------ -.... . --"
     Identifythecreditorandtheproperty thatiscollateral                        Whatdoyou intend todowiththe property that        Didyou claim the property
                                                                               securesa debt?                                    asexempt on ScheduleC'?

     Creditor's          GLOBAL LENDING SERVICES
                                                                                  Surrender the property.                          No
     name:
                                                                               D Retain the property and redeem it.
                                                                               D Retain the property and enter into a            D Yes
     Description of 2015 HONDA CIVIC                                              ReafRrmation Agreement.
     property
                                                                               D Retain the property and [explain]:
     securing debt:



    Creditor's           LOAN MAX                                              D Surrender the property.                         D No
    name:
                                                                               D Retain the property and redeem it.
                                                                               D Retainthepropertyandenterinto a                   Yes
    Description of 1997 HONDA CIVIC                                              ReaffirmationAgreement.
    property
                                                                                 Retain the property and [explain]:
    securing debt:                                                              CONTINUE TO MAKE REGULAR
                                                                               PAYMENTS

 Part2:         ListYour Unex i red Personal Pro e                    Leases
 -OL!.n^^n-!?^ILe?J^'??"^lp_roP^le^s®that.youlistedinScheduleG:ExecutoryContractsandUnexpiredLeases(OfficialForm106G),fill
                              v.Do not list real estate leases. Unexpired leases are leases thatarestill in effect; the lease perFodhas notvet'eml'ed."
                            unexpired personal property lease ifthetrustee does notassume it. 11 U.S.C. § 365('p)(2).
 Describe your unexpired personal property leases                                                                           Will the lease be assumed?


OfficialForm108                                          StatementofIntentionforIndividualsFilingUnderChapter 7                                         page 1
Software Copyright (c) 1996-2018 Best Case, LLC -www. bestcase. com
                                                                                                                                             Best Case Bankruptcy



                  Case 2:19-bk-03710-PS                          Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                            Desc
                                                                 Main Document    Page 45 of 53
  Debtor1 TINA D. LOERA                                                                         Case number {ifknown)



  Lessor's name:                                                                                                        D No
  Description of leased
  Property:                                                                                                             a Yes

  Lessor's name:                                                                                                        D No
  Description of leased
  Property:                                                                                                             D Yes

 Lessor's name:                                                                                                         D No
 Description of leased
 Property:                                                                                                              D Yes

 Lessor's name:                                                                                                         D No
 Description of leased
 Property:                                                                                                              D Yes

 Lessor's name:                                                                                                         D No
 Description of leased
 Property:                                                                                                              D Yes

 Lessor's name:                                                                                                         D No
 Description of leased
 Property:                                                                                                              D Yes

 Lessor's name:                                                                                                         D No
 Description of leased
 Property:                                                                                                              D Yes

 Part3:      Si n Below

Underpenalty of perjury, I declare            11 have indicatedmy intention aboutany property ofmy estatethatsecuresa debtandany personal
property th      '      "ect to an un     pi ed    as .


       TINA D. LOERA                                                              Signature of Debtor 2
       Signature of Debtor 1


       Date          March 28, 2019                                           Date




OfficialForm 108                                    Statementof Intentionfor IndividualsFiling UnderChapter 7                                page 2
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestcase.com                                                                    Best Case Bankruptcy




              Case 2:19-bk-03710-PS                       Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                        Desc
                                                          Main Document    Page 46 of 53
 Fill in this information to identify your ease:

 Debtor 1                  TINA D. LOERA
                           First Name                      Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)       First Name                      Middle Name                Last Name


 United States Bankruptcy Courtfor the:              DISTRICTOFARIZONA

 Case number
 (ifknown)                                                                                                                            d Check if this is an
                                                                                                                                        amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                            4/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:         Give Details About Your Marital Status and Where You Lived Before

1.     Whatis your current marital status?

       D       Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

       D       No
               Yes. Listall ofthe places you lived in the last 3 years. Do not includewhereyou live now.

        Debtor 1 Prior Address:                                 Dates  Debtor11
                                                                Dates Debtor             Debtor 2 Prior Address:                             Dates Debtor 2
                                                                lived there                                                                  lived there
        3816 NORTH 424TH AVENUE                                 From-To:                 D Same as Debtor 1                                  D Same as Debtor 1
        TONOPAH, AZ 85353                                       7-2014- 7-2017                                                               From-To:




3. '   Withinthe last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
       D       Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2          Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of incomeyou received from alljobs and all businesses, including part-time activities.
       Ifyou are filing a joint case and you have incomethat you receive together, list it only once under Debtor 1.

       D       No
               Yes. Fill in the details.

                                                   Debtor 1                                                   Debtor 2
                                                  Sources of income               Gross income                Sources of income               Gross income
                                                  Check all that apply.           (before deductions and      Check all that apply.           (before deductions
                                                                                  exclusions)                                                 and exclusions)

 From January 1 ofcurrent yearuntil                   ^g^ commissions,                       $10, 000. 00     D Wages,commissions,
 thedateyoufiledforbankruptcy:                     bonuses,tips                                               bonuses, tips

                                                   D Operatinga business                                      D Operatinga business

Official Form 107                                     Statementof FinancialAffairsfor IndividualsFiling for Bankruptcy                                         page 1
SoHware Copyright (c)'1996-2018 Best Case, LLC-www. bestaase. com                                                                                 Best Case Bankruptcy

                  Case 2:19-bk-03710-PS                        Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                    Desc
                                                               Main Document    Page 47 of 53
 Debtor1 TINA D. LOERA                                                                                   Case number {ifknown)



                                                    Debtor 1                                                    Debtor 2
                                                    Sources of income               Grossincome                 Sources of income            Gross income
                                                    Check all that apply.           (before deductions and      Check all that apply.        (before deductions
                                                                                    exclusions)                                              and exclusions)

 For last calendar year:                              Wages, commissions,                     $61, 031. 00      D Wages,commissions,
 (January 1 to December 31, 2018)                   bonuses, tips                                               bonuses, tips

                                                    D Operatinga business                                       D Operatinga business

 For the calendar year before that:                   Wages, commissions,                     $63, 525. 00      D Wages,commissions,
 (January 1 to December 31, 2017)                   bonuses, tips                                               bonuses, tips

                                                    D Operatinga business                                       D Operatinga business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      D     No
            Yes. Fill in the details.

                                                   Debtor 1                                                     Debtor 2
                                                   Sources of income                Gross income from          Sources of income             Gross income
                                                   Describe below.                  each sources!              Describe below.               (before deductions
                                                                                    (before deductions and                                   and exclusions)
                                                                                    exclusions)
 For the calendar year before that:                TAX REFUND                                     $861.00
 (January 1 to December 31, 2017)


 Part 3:      List Certain Pa merits You Made Before You Filed for Bankru tc

6.    Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
      D No. Neither Debtor 1 norDebtor2hasprimarily consumer debts. Consumer debte are defined in 11 D. S.C. § 101(8) as "incurred by an
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days beforeyou filed for bankruptcy, did you pay any creditora total of $6,425* or more?
                     D No.          Goto line7.
                     D Yes Listbeloweachcreditortowhomyoupaida totalof$6,425*ormoreinoneormorepayments andthetotalamountyou
                                    paidthat creditor. Do not include paymentsfor domesticsupportobligations, such as child support and alimony. Also, do
                                    not include payments to an attorney for this bankruptcy case.
                     * Subjectto adjustmenton 4/01/19 and every 3 years afterthatfor casesfiled on or afterthe date ofadjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                     D Yes Listbeloweachcreditortowhomyoupaida totalof$600ormoreandthetotalamountyoupaidthatcreditor.Donot
                                    include payments fordomesticsupport obligations, such as child support and alimony. Also, do not include paymentsto an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment          Total amount        Amount you        Was this payment for...
                                                                                                   paid          still owe




Official Form 107                                      Statementof FinancialAffairsfor IndividualsFiling for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                               Best Case Bankruptcy

               Case 2:19-bk-03710-PS                             Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                 Desc
                                                                 Main Document    Page 48 of 53
 Debtor1 TINA D. LOERA                                                                                   Case number (ifknown)



7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insidersinclude your relatives; anygeneral partners; relatives ofany general partners; partnershipsofwhichyou are a general partner; corporations
      of which you are an officer, director, person in control, or owner of20% or more of their voting securities; and any managing agent, including one for
      a businessyou operate as a sole proprietor. 11 U. S.C. § 101. Includepayments for domesticsupport obligations, such as child support and
      alimony.

            No
      D Yes. Listall paymentsto an insider.
       Insider's Name and Address                           Dates of payment              Total amount          Amount you         Reason for this payment
                                                                                                    paid             still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
      D Yes. Listall paymentsto an insider
       Insider's Name and Address                           Dates of payment              Total amount          Amount you        Reason for this payment
                                                                                                    paid          still owe       Include creditor's name

 Part 4:     Identi Le al Actions, Re ossessions, and Foreclosures

9.    Within 1 year beforeyou filed for bankruptcy, wereyou a party in any lawsuit, court action, or administrative proceeding?
      Listall such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

      a     No
           Yes. Fill in the details.
       Case title                                           Nature of the case           Court or agency                          Status of the case
       Case number
       AUTOVEST, LLC                                        CIVIL                        COUNTRY MEADOWS                          D Pending
                                                                                         JUSTICE COURT                            D On appeal
       TINA LOERA                                                                        10420 W. VAN BUREN ST.                   D Concluded
       CC2019015910RC                                                                    STE. 100
                                                                                         Avondale, AZ 85323


10. Within I year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

      D    No. Go to line 11.
           Yes. Fill in the information below.

      Creditor Nameand Address                              Describe the Property                                         Date                         Value of the
                                                                                                                                                          property
                                                            Explain what happened
       HONOR FINANCE                                        2011 CHEVY MALIBU                                             8-2018                       $10, 000. 00
       P.O. BOX 1817
       Evanston, IL 60204                                       Property was repossessed.
                                                            D Propertywasforeclosed.
                                                            D Propertywasgarnished.
                                                            D Propertywasattached,seizedorlevied.


11 Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set offany amounts from your
     accounts or refuse to make a payment because you owed a debt?
         No
      D    Yes. Fill in the details.
      Creditor Name and Address                             Describe the action the creditor took                         Date action was                  Amount
                                                                                                                          taken




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 3
SoftwareCopyright(c) 1996-2018Best Case, LLC-www.bestcase.com                                                                                     Best Case Bankruptcy

              Case 2:19-bk-03710-PS                         Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                       Desc
                                                            Main Document    Page 49 of 53
 Debtor 1       TINA D. LOERA                                                                              Case number (ifknown}



12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
             No
       a     Yes

 Part 5:      List Certain Gifts and Contributions

13.          in 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
             No
      D Yes. Fillin thedetailsforeachgift.
       Gifts with a total value of more than $600                     Describe the gifts                                    Dates you gave                  Value
       per person                                                                                                           the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
      D Yes. Fill inthedetailsforeachgiftorcontribution.
       Gifts or contributions to charities that total                 Describe what you contributed                         Dates you                       Value
       more than $600                                                                                                       contributed
       Charity's Name
       Address (Number,Street,City, StateandZIPCode)

 Part 6:      List Certain Losses

15. WithinI yearbeforeyoufiledfor bankruptcyor sinceyou filedfor bankruptcy,didyou loseanythingbecauseoftheft, fire, otherdisaster,
      or gambling?

             No
      D      Yes. Fill in the details.
       Describe the property you lost and                    Describeany insurance coverage for the loss                    Date of your      Value of property
       how the loss occurred                                                                                                loss                           lost
                                                             Include the amount that insurance has paid. List pending
                                                             insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Pa merits or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyoneelse acting on your behalfpay or transfer any property to anyoneyou
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      D      No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                 Date payment             Amount of
       Address                                                        transferred                                           or transfer was             payment
       Email or website address                                                                                             made
       Person Who Made the Payment, if Not You
       SHERI A. BARRIOS                                               CASH                                                  2-20-2019                   $200.00
       723 W. POLKST.
       Phoenix, AZ 85007
       sheridocprep@gmail. com




Official Form 107                                       Statementof FinancialAffairs for Individuals Filingfor Bankruptcy                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC -www. bestcase. com                                                                             Best Case Bankruptcy

               Case 2:19-bk-03710-PS                             Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                Desc
                                                                 Main Document    Page 50 of 53
Debtor1       TINA D. LOERA                                                                                 Case number (ifknown)



17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promisedto helpyou dealwithyour creditorsorto makepaymentsto yourcreditors?
     Do not include any payment or transferthat you listed on line 16.

            No
     D      Yes. Fill in the details.
      Person Who Was Paid                                            Description and value of any property                    Date payment               Amount of
      Address                                                        transferred                                              or transfer was             payment
                                                                                                                              made

18. Within 2 yeare before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financialaffairs?
      Includebothoutrighttransfersandtransfersmadeassecurity(suchasthegrantingofa security interestor mortgageon yourproperty). Donot
     include gifts and transfers that you have already listed on this statement.
            No
      D     Yes. Fill in the details.
      Person Who Received Transfer                                   Description and value of                   Describeany property or         Date transfer was
      Address                                                        property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within10years beforeyoufiledfor bankruptcy, didyoutransferany property to a self-settledtrust or similardeviceofwhichyou are a
     beneficiary? (These are often called asset-protectiondevices.)
            No
      D Yes. Fill in the details.
      Name of trust                                                  Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

Part 8:      Listof Certain FinancialAccounts, Instruments Safe De osit Boxes, and Stora e Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
     sold, moved, or transferred?
      Includechecking,savings,money market, or otherfinancialaccounts;certificatesof deposit;shares in banks,credit unions, brokerage
      houses, pension funds, cooperatives, associations,and otherfinancial institutions.
            No
      D     Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was               Last balance
       Address (Number, Street, City, State andZIP               account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                           transfer
                                                                                                                        transferred

21. Doyou now have, or didyou havewithin1 yearbeforeyoufiledfor bankruptcy,anysafedepositboxor otherdepositoryforsecurities,
      cash, or other valuables?

            No
      D Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number,Street,City,                                                 have it?
                                                                     StateandZIPCode)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

        No
      D Yes. Fill in the details.
       Name of Storage Facility                                      Whoelse has or had access              Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                       have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      pages

Software Copyright (c) 19S&-2018 Best Case, LLC-www. bestcase. com                                                                                 Best Case Bankruptcy


              Case 2:19-bk-03710-PS                            Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                    Desc
                                                               Main Document    Page 51 of 53
 Debtor 1       TINA D. LOERA                                                                                      Case number {ifknown)



 Part 9:       Identi Pro              You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
      for someone.


             No
       D     Yes. Fill in the details.
       Owner's Name                                                     Where is the property?                     Describe the property                       Value
       Address (Number, Street, City, State and ZIP Code)               (Number, Street, City, StateandZIP
                                                                        Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of thesesubstances,wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you thatyou may be liable or potentially liable underor in violation of an environmental law?

             No
      D Yes.Fill inthedetails.
       Nameof site                                                      Governmental unit                             Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)               Address (Number, Street, City, State and      know it
                                                                        ZIPCode)

25. Have you notified any governmental unit of any release of hazardous material?

             No
      D      Yes. Fill in the details.
       Name of site                                                     Governmental unit                             Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)               Address (Number,Street,City,Stateand          know it
                                                                        ZIPCode)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
      D      Yes. Fill in the details.
       Case Title                                                       Court or agency                            Nature of the case             Status of the
       Case Number                                                      Name                                                                      case
                                                                        AddreSS (Number, Street, City,
                                                                        StateandZIPCode)

 Part 11: Give Details About Your Business or Connections to An Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             D A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             D A member ofa limited liability company (LLC) or limited liability partnership (LLP)
             D A partner ina partnership
             D An officer, director, or managing executive of a corporation
             D An ownerofat least5%ofthevoting orequitysecuritiesofa corporation




Official Form 107                                         Statementof FinancialAffairsfor IndividualsFiling for Bankruptcy                                      page 6
Software Copyright (c) 1996-201 8 Best Case, LLC - www. bestcase. com                                                                              Best Case Bankruptcy

                Case 2:19-bk-03710-PS                              Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                 Desc
                                                                   Main Document    Page 52 of 53
 Debtor1        TINAD. LOERA                                                                                 Case number {if known)




             No. None of the above applies. Go to Part 12.
       D Yes. Checkall thatapplyaboveandfill inthe details belowforeachbusiness.
       Business Name                                                 Describethe nature of the business           Employer Identification number
       Address                                                                                                    Do not include Social Security number or ITIN.
       (Number, Street, City, State andZIPCode)                      Name of accountant or bookkeeper
                                                                                                                  Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
      D      Yes. Fill in the details below.
       Name                                                          Date Issued
       Address
       (Number, Sfeet, City, State andZIPCode)

 Part 12: Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can       It in fines up to $250, 000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519 an 357


 TL                                                                          Signature of Debtor 2
 Signature of Debtor 1

 Date Februa 24, 2019                                                        Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
D Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
D No
   Yes. Name of Person             SHERI A. BARRIOS                     Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form
119).




OfficialForm 107                                       Statement of FinancialAffairsfor IndividualsFiling for Bankruptcy                                            page?
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                                     Best Case Bankruptcy

               Case 2:19-bk-03710-PS                             Doc 9 Filed 04/01/19 Entered 04/02/19 15:39:58                                       Desc
                                                                 Main Document    Page 53 of 53
